 



EXHIBIT 10.1
TRUST DEED
Index to Clauses

     
1.00
  Interpretation
2.00
  Covenant to repay and to pay interest
3.00
  Form of the Certificates
4.00
  Principal Amount of the Bonds
5.00
  Negative Pledge
6.00
  Events of Default
7.00
  Security
8.00
  Enforcement by the Trustee
9.00
  Application of Money
10.00
  Investment by the Trustee
11.00
  Notice to Bondholders regarding application of money
12.00
  Payment to Bondholders following an event of default
13.00
  Surrender, cancellation and re-issue of Bonds
14.00
  Failure by Bondholder to make claim after date of redemption
15.00
  Manner of Investment by Trustee
16.00
  Register of Bonds
17.00
  Trustee’s Remuneration
18.00
  Covenants by the Company
19.00
  Trustee’s Powers
20.00
  Trustee’s Power to Delegate
21.00
  Appointment of Agents by Trustee
22.00
  Trustee not precluded from entering into contracts
23.00
  Trustee’s consents
24.00
  Modification of Trust Deed
25.00
  Waiver by Trustee
26.00
  Appointment of New Trustee
27.00
  Retirement by Trustee
28.00
  Company’s warranty and performance covenant and Conditions Precedent
29.00
  Deemed inclusion of conditions
30.00
  Trustee may assume compliance by the Company
31.00
  Auditor’s Certificates
32.00
  Transfer of Bonds
33.00
  Cancellation of Bonds
34.00
  Further Assurance
35.00
  Power of Attorney
36.00
  Miscellaneous
37.00
  Notices
38.00
  Governing Law
39.00
  Submission to Jurisdiction
40.00
  Waiver of Objection
41.00
  Service of Process

Index to Schedules

     
First Schedule:
  Certificate and Terms and Conditions of the Bonds

Second Schedule:
  Provisions for Meetings of Bondholders

 



--------------------------------------------------------------------------------



 



T H I S D E E D is made this 4th day of August, Two Thousand and Six Between
Consolidated Water Co. Ltd. a company incorporated under the laws of the Cayman
Islands with its registered office at Regatta Office Park, Windward Three, 4th
Floor, West Bay Road, P.O. Box 1114 GT, Grand Cayman, Cayman Islands
(hereinafter called “the Company”) of the One Part and Dextra Bank & Trust Co.
Ltd. a company incorporated under the Laws of the Cayman Islands with its
registered office at Sagicor House, 198 North Church Street, P.O. Box 472 GT,
Grand Cayman, Cayman Islands, B.W.I. (hereinafter called “the Trustee”) of the
Other Part.
W H E R E A S
A. By a Resolution of the Company passed on the 28th day of July 2006 the
Company resolved to borrow with the approval of its Board of Directors in
accordance with its Articles of Association a sum not exceeding Fifteen Million
Seven Hundred and Seventy-One Thousand Nine Hundred and Ninety-Seven United
States Dollars and Sixteen Cents (US$15,771,997.16) by the issue and sale of
Secured Fixed Rate Bonds.
B. It has been agreed and determined between the Company and the Trustee that
the Bonds shall be constituted and secured in the manner and upon the terms and
conditions contained in this Trust Deed and subject to and with the benefit of
the Conditions contained in Part B of the First Schedule which shall be deemed
to be part of this Trust Deed.
C. The net proceeds from the issue of the Bonds are to be applied towards
partial funding of the construction of the reverse osmosis water plant in the
Bahamas and assist to in other capital expenditure projects and such use of the
proceeds is legitimate and in accordance with applicable law.

2



--------------------------------------------------------------------------------



 



D. The Trustee has agreed to act as trustee of this Trust Deed for the benefit
of the Bondholders on and subject to the terms and conditions set out in this
Trust Deed.
NOW THIS TRUST DEED WITNESSETH AND IT IS HEREBY AGREED AND DECLARED as follows:-
1.00 INTERPRETATION
1.01 In this Trust Deed:-
“AFFILIATES” means with respect to the Company, a subsidiary or holding company
of the Company or any other subsidiary of that holding Company.
“ARRANGER” means Scotiatrust and Merchant Bank Trinidad and Tobago Limited.
“AUDITORS” means the auditor or auditors for the time being of the Company.
“BONDS” means the registered bonds of the Company issued on the Closing Date in
the aggregate value of not more than Fifteen Million Seven Hundred and
Seventy-One Thousand Nine Hundred and Ninety-Seven United States Dollars and
Sixteen Cents (US$15,771,997.16) comprising 5.95% Secured Fixed Rate Bonds
2006-2016 denominated in Dollars constituted by this Trust Deed or the nominal
amount thereof for the time being outstanding or (as the context so requires) a
specific number thereof.
“BONDHOLDER” means the registered holder(s) of any Bonds.
“BUSINESS DAY” means a day on which commercial banks are open for business in
the Cayman Islands.
“CALCULATION DATE” means the last day of each fiscal quarter of the Company.
“CERTIFICATES” means any certificate for the Bonds in the form or substantially
in the form set out in Part A of the First Schedule
“CHARGE OF SHARES” means the Equitable Charge of Shares of even date herewith in
which the Company charged its shares in Cayman Water Company Limited to the
Trustee.

3



--------------------------------------------------------------------------------



 



“CHARGED PROPERTY” means all the fixed and floating assets of the Company and
its subsidiary, Cayman Water Company Limited.
“CLOSING DATE” means the 4th day of August, 2006.
“COLLATERAL MORTGAGES” means the charges of even date herewith made between
Cayman Water Company Limited and the Trustee whereby the Cayman Water Company
Limited charged the following parcels of land: (i) West Bay Beach North East
Block 9A Parcel 8; (ii) West Bay Beach North Block 11D Parcel 40; (iii) West Bay
Beach North Block 11D Parcel 8; (iv) West Bay Beach South Block 12D Parcel
79REM1/2; and (v) West Bay Beach North East Block 9A Parcel 469.
“CONDITIONS” means the Terms and Conditions endorsed on the Certificates in the
form or substantially in the form set out in Part B of the First Schedule
hereto, as the same may from time to time be modified in accordance with the
provisions of this Trust Deed and any reference in this Trust Deed to a
particular numbered Condition shall be construed accordingly.
“CPLTD” means the portion of the long term debt payable in the current financial
year.
“DEBENTURE” means the Debenture of even date herewith and made by Cayman Water
Company Limited in favour of the Trustee.
“DEBT SERVICE COVERAGE RATIO” means the ratio of EBITDA for the 12 month period
ending on the Calculation Date to the sum of (i) interest expense for the
12 month period ending on the Calculation Date and (ii) the principal amount of
long term debt scheduled for repayment during the 12 month period following the
Calculation Date.
“DIRECTORS” mean the directors for the time being of the Company.
“DISCLOSURE LETTER” means the letter set out in the Third Schedule dated the
28th day of July, 2006 issued by the Company containing the disclosures in
respect to the representations and warranties contained in clause s 5.01.04,
18.04 and 28.01.

4



--------------------------------------------------------------------------------



 



“DOLLARS”, “UNITED STATES DOLLARS” and “US$” mean the lawful currency from time
to time of the United States of America.
“DUE DATE” means the day on which any payment under the Bonds is due.
“EBITDA” means net income plus interest expense, tax expense, depreciation and
amortization and adjusted for any exceptional or extraordinary items included in
calculating net income.
“EQUITY” means total assets minus total liabilities.
“EVENT OF DEFAULT’ means any event of default referred to in clause 6 of this
Trust Deed.
“EXTRAORDINARY RESOLUTION” means an Extraordinary Resolution of the Bondholders
passed in accordance with the provisions of paragraph 19 of the Second Schedule.
“GOVERNMENTAL APPROVALS” means such approvals as are required by the Company for
the issue of the Bonds in Trinidad and Tobago and any other territory in the
Caribbean in which the Bonds are offered for sale.
“GUARANTEE” means the Guarantee of even date herewith made by Cayman Water
Company Limited in favour of the Trustee.
“INSURANCE POLICIES” means the Company’s insurance policies as follows: (i)
Commercial “All Risks” Insurance; (ii) Plant and Equipment “All Risks”
Insurance; (iii) Business Interruption Insurance which includes loss of profit
endorsement.
“INSURANCE PROCEEDS ACCOUNT” means the account established by the Company under
the control of the Trustee into which the insurance proceeds of the Insurance
Policies are to be paid in accordance with Clause 18.01.17.
“INTER-CREDITOR AGREEMENT” means the agreement of even date herewith made among
Scotiabank & Trust (Cayman) Ltd., the Trustee, the Company and Cayman Water
Company Limited.
“INTEREST RATE” means the rate set out in Condition 6.03.01.

5



--------------------------------------------------------------------------------



 



“ISSUE PRICE” means 95.11% of the principal amount of the Bonds such that the
proceeds of the Bonds payable by the Bondholders to the Company shall be
equivalent to the principal amount of the Bonds in the amount of
US$15,771,997.16 multiplied by 95.11% which equals US$15,000,000.00.
“MONTH” means calendar month.
“OUTSTANDING BONDS” means all the Bonds other than:
(a) those in respect of which the repayment money (including all arrears of
interest (if any) accrued thereon have been duly paid to the relevant
Bondholders or have been duly paid to the Trustee or to the Paying Agent in the
manner provided in the Paying Agency Agreement or this Trust Deed (and where
appropriate notice to that effect has been given to the relevant Bondholders in
accordance with Condition 15.00) for payment against presentation of the
relevant Certificates;
(b) those which have been purchased beneficially by or for the account of the
Company and cancelled;
Provided that for each of the following purposes, namely:-
(i) the right to attend and vote at any meeting of the Bondholders or any of
them;
(ii) the determination of the number of Outstanding Bonds for the purposes of
clause 8.00 hereof, Condition 10.00 and paragraphs 2, 5, 6, 7, 9 and 10 of the
Second Schedule hereof;
(iii) any discretion, power or authority contained in this Trust Deed which the
Trustee is required, expressly or impliedly, to exercise in or by reference to
the interests of the Bondholders or any of them; and
(iv) the determination by the Trustee whether in its opinion any circumstances,
matters or things are or would be materially prejudicial to the interests of the
Bondholders or any of them;

6



--------------------------------------------------------------------------------



 



those Bonds if any, which are beneficially held by or for the account of the
Company, but are not yet cancelled under Condition 7.06 shall (unless and until
ceasing to be so held by or for the account of the Company) be deemed not to be
Outstanding Bonds.
“PARI-PASSU DEBENTURE” means the Debenture of even date herewith and made by the
Company in favour of the Trustee.
“PAYING AGENCY AGREEMENT” means the Agreement of even date herewith appointing
the Paying Agent for the Bonds or any other agreement for the time being in
force appointing the Paying Agent for the Bonds, or concerning its duties, the
terms of which have been previously approved in writing by the Trustee, together
with any agreement for the time being in force amending or modifying with the
prior written approval of the Trustee any of the aforesaid agreements in
relation to the Bonds.
“PAYING AGENT” means Scotiatrust and Merchant Bank Trinidad and Tobago Limited
or other person appointed by the Company as such.
“PAYMENT DATE” has the meaning ascribed to it in Condition 1.01.04.
“PAYMENT PERIOD” means the period described in Condition 1.01.05.
“PAYMENT, REDEMPTION AND REPAYMENT” shall where the context admits each include
both the others and the words ‘pay’, ‘paid’, and ‘payable’, ‘redeem’, ‘redeemed’
and ‘redeemable’, ‘repay’, ‘repaid’ and ‘repayable’ shall be construed
accordingly.
“PERMITTED INVESTORS” means up to no more that 34 or such other applicable
aggregate amount of such Permitted Investors at anytime who acquire bonds or
interests in bonds for their own account or for the account of another Permitted
Investor to the extent that such Permitted Investors are not prohibited by the
Securities Act from acquiring securities in private placements.
“REGISTER” means the register of the Bonds and Bondholders to be maintained in
accordance with the provisions of this Trust Deed.

7



--------------------------------------------------------------------------------



 



    “REGISTRAR” means Scotiatrust and Merchant Bank Trinidad and Tobago Limited
or other person appointed by the Company as such.       “REGULATORY APPROVALS”
means all permits, licences, and consents as are required under the laws of the
Cayman Islands and the Bahamas for the proper and effective carrying out of the
Company’s business and that of its Affiliates.       “SECURITIES ACT” means the
applicable securities legislation in the territories the Bonds are offered for
sale.       “SECURITY DOCUMENTS” means the Trust Deed, the Paying Agency
Agreement, the Subscription Agreement, the Debenture, the Pari-Passu Debenture,
the Collateral Mortgages, the Guarantee, the Charge of Shares and the
Inter-Creditor Agreement.       “SPECIFIED OFFICE” means in relation to any
Paying Agent, either the office identified with its name at the end of the
Conditions or in the relevant Paying Agency Agreement under which it is
appointed as such or such other office as shall have been notified to the
holders of the Bonds in accordance with the Conditions.       “SUBSCRIPTION
AGREEMENT” means the Agreement even date herewith whereby the Arranger agrees to
underwrite and arrange for subscription of the Bonds.       “TAXES” means and
includes any present or future taxes, levies, duties, imposts, deductions,
charges, fees or withholdings of any nature.       “TRUST CORPORATION” means a
corporation entitled under the laws of the Cayman Islands or Trinidad and Tobago
to carry out, or not prohibited from carrying out, the functions of a trustee.  
    “TRUST DEED” means this Trust Deed and the Schedules (as from time to time
modified in accordance with the provisions of this Trust Deed) and shall include
any deed or instrument supplemental to this Trust Deed.       “TRUSTEE” means
Dextra Bank & Trust Co. Ltd. or any other trustee or trustees for the time being
of this Trust Deed and includes the successors and assigns of the Trustee
whether immediate or derivative.

8



--------------------------------------------------------------------------------



 



1.02 Unless the context requires otherwise words or expressions in this Trust
Deed shall bear the same meanings as in the Companies Law of the Cayman Islands
or any statutory modification or re-enactment thereof.
1.03 Words denoting the singular shall include the plural number and vice versa.
Words denoting masculine feminine or neuter gender shall include both of the
other genders. Words denoting natural persons shall include corporations and
firms.
1.04 The headings and sub-headings to clauses and Conditions are for convenience
only and have no legal effect and references to Schedules, clauses, sub-clauses,
Conditions, paragraphs and sub-paragraphs shall be references to the Schedules
to this Trust Deed, to the clauses and sub-clauses of this Trust Deed, to the
Conditions set out in Part C of the First Schedule and to the paragraphs and
sub-paragraphs set out in the Second Schedule.
1.05 References to statutes orders regulations or statutory instruments shall be
construed as references to them as respectively replaced, amended, modified or
re-enacted from time to time.
1.06 References to costs, charges or expenses shall unless stated to the
contrary include any value added tax or similar tax or duty charged or
chargeable on them.
2.00 COVENANT TO REPAY AND TO PAY INTEREST
2.01 The Company hereby covenants with the Trustee to pay the principal sum of
Fifteen Million Seven Hundred and Seventy-One Thousand Nine Hundred and
Ninety-Seven United States Dollars and Sixteen Cents (US$15,771,997.16) due on
the Bonds to the Bondholders and/or the Trustee as Trustee for the Bondholders
together with interest thereon and all other sums from time to time due to the
Trustee or the Bondholders under this Trust Deed in accordance with the
provisions of this Trust Deed.
2.02 As and when the Bonds or any of them become due to be repaid in accordance
with the Conditions, the Company shall pay to or to the order

9



--------------------------------------------------------------------------------



 



of the Trustee in Dollars in immediately available funds the principal amount of
the Bonds on the Due Date for repayment and shall (subject as aforesaid and to
the other provisions of the Conditions) until such payment (as well after as
before any judgment or other order of any competent court) unconditionally pay
to or to the order of the Trustee as aforesaid, as and when the same becomes due
in accordance with the Conditions, interest on the principal amount of the Bonds
at the rate per annum specified in Condition 6.03;
2.03 Any principal sum which is not paid on the due date will attract interest
from and after the Due Date at the rate of 2.5% per annum above the Interest
Rate on the issue, payable by the Company.
AND PROVIDED that:-
2.03.01 in any case where the Payment Date is a non-Business Day, then payment
of principal or interest shall be made on the last preceding day which is a
Business Day, but interest shall only accrue for the period up to the date for
payment or the date fixed for repayment of principal or interest;
2.03.02 every payment of principal or interest in respect of the Bonds made to
the Paying Agent in the manner provided in the Paying Agency Agreement or this
Trust Deed shall be in satisfaction pro tanto of the covenant by the Company in
this clause contained;
2.03.03 If the Company pays any amount in respect of the Bonds to the Trustee or
Paying Agent after the relevant Due Date, interest will continue to accrue on
the principal included in the amount of the payment that is overdue at the rate
specified in clause 2.03; that interest will be calculated from the Due Date to
the date (being not later than thirty (30) days after the date on which the
Trustee or the Paying Agent actually receives the whole of that payment together
with an amount, equal to the interest which has accrued and is to accrue up to
and including that date) which the trustee determines will be the date on which
payment will be made to the Bondholder;

10



--------------------------------------------------------------------------------



 



and the Trustee must state that date in a notice (given in accordance with
Condition 15) which the Trustee must give to the Company and to the Bondholders
as the date that the full amount payable in respect of the Bonds will be paid;
and
2.03.04 In any case where the Company improperly withholds or refuses to pay the
whole or any part of the principal of any Bond (otherwise than in circumstances
contemplated by clause 2.03.03), interest will accrue on the principal balance
of that Bond at the rate specified in clause 2.03, calculated from the date of
the withholding or refusal up to and including the date (being not later than
thirty (30) days after the day on which the Trustee or the Paying Agent actually
receives the whole of that principal balance, together with an amount equal to
the interest which has accrued and which is to accrue up to and including the
date which the Trustee determines will be the date on which payment is to be
made to the Bondholders, and the Trustee must state that date in a notice which
the Trustee must give to the Company and to the Bondholders as the date that the
full amount payable in respect of the Bonds will be paid.
2.04 At any time after all the money hereby secured shall become due and payable
or the Trustee shall have instituted proceedings against the Company in
accordance with clause 8.00 the Trustee may:
2.04.01 by notice in writing to the Company and the Paying Agent and the
Registrar require the Paying Agent pursuant to the Paying Agency Agreement:
(a) to act thereafter as Paying Agent and Registrar of the Trustee in relation
to payments to be made by or on behalf of the Trustee under the provisions of
this Trust Deed on the terms provided in the Paying Agency Agreement mutatis
mutandis (save that the Trustee’s liability under any of the provisions thereof
for the indemnification of the

11



--------------------------------------------------------------------------------



 



Paying Agent shall be limited to the amounts for the time being held by the
Trustee upon the trust of this Trust Deed and available for distribution to
Bondholders) and thereafter to hold all such sums, documents and records held by
it in respect of the Bonds on behalf of the Trustee; and/or
(b) to deliver up all Bonds and all sums, documents and records held by it in
respect of such Bonds to the Trustee or as the Trustee shall direct in such
notice provided that such notice shall be deemed not to apply to any documents
or records which the Paying Agent is obliged not to release by any law or
regulation;
2.04.02 by notice in writing to the Company require it to make all subsequent
payments in respect of Bonds to the order of the Trustee and not to the Paying
Agent with effect from the issue of any such notice to the Company and until
such notice is withdrawn sub-clause 2.03.02 hereof shall cease to have effect.
2.05 Payment of the principal for the time being owing on the Bonds or any part
of the Bonds, and interest may be made by cheque or wire transfer made payable
to the Bondholders (or, in the case of joint holders, to all such Bondholders)
or to such person or persons as the Bondholders or all the joint Bondholders may
in writing direct, and sent to the Bondholder at his registered address or in
the case of joint Bondholders the Bondholder who is first named on the Register
at his registered address or to such address as the Bondholder or all the joint
Bondholders may direct in writing. Every cheque may be sent through the post at
the risk of the Bondholders or joint Bondholders. Due payment of the cheque or
instruction for the wire transfer of funds to the address provided by the
Bondholder shall be a satisfaction of the principal or interest it represents
unless the cheque is returned by the bank on which it is drawn for any
legitimate reason.

12



--------------------------------------------------------------------------------



 



2.06 All payments by the Company in respect of the Bonds will be made in Dollars
without withholding of, or deduction for or on account of, any present or future
Taxes of the Cayman Islands, unless the Company is required by Cayman Islands
law to withhold or deduct amounts for, or on account of, any such Taxes
whereupon the provisions of Condition 4.00 shall apply.
3.00 FORM OF THE CERTIFICATES
3.01 The Certificates shall be in the form or substantially in the form set out
in Part A of the First Schedule or in such other form as the Trustee may approve
and shall have endorsed on them Conditions in the form, or substantially in the
form, set out in Part B of the First Schedule.
3.02 Without unnecessary delay but in any event not more than fourteen days
after the Closing Date the Company shall execute and have available for delivery
to the Paying Agent for distribution to the initial purchasers of the Bonds the
Certificates in respect thereof.
3.03 The Bond Certificates are valid and obligatory only when they have been
countersigned for the purpose of authentication and delivered by the Paying
Agent.
3.04 The Company shall comply with the terms and provisions of the Certificates
issued in respect of the Bonds and the Conditions. The Bonds shall be held
subject to and with the benefit of the Conditions, all of which shall be deemed
to be incorporated in this Trust Deed and shall be binding on the Company, the
Bondholders and all persons claiming through or under them. Every Bondholder
shall be entitled to receive one Certificate for the Bonds held by him, but
joint Bondholders shall be entitled to one Certificate only for the Bonds
jointly held by them. Each Certificate for a joint bondholding shall be
delivered to that one of the joint Bondholders whose name stands first in the
Register in respect of the joint bondholding. Where a Bondholder has transferred
or has redeemed a part only of his holding of Bonds he shall be entitled to a
Certificate for the balance of such holding, without charge.

13



--------------------------------------------------------------------------------



 



4.00 PRINCIPAL AMOUNT OF THE BONDS
4.01 The principal amount of the Bonds shall be limited to Fifteen Million Seven
Hundred and Seventy-One Thousand Nine Hundred and Ninety-Seven United States
Dollars and Sixteen Cents (US$15,771,997.16). The whole of the Bonds shall
constitute secured obligations of the Company and shall rank pari passu equally
and rateably without discrimination or preference among themselves.
4.02 The amount of the Issue Price shall be received by the Company and shall be
applied for the purposes set out in Recital C of this Trust Deed.
5.00 NEGATIVE PLEDGE
5.01 So long as any Bonds remain outstanding, neither the Company nor any of its
Affiliates shall without the consent in writing of the Trustee:
5.01.01 make any assignment for the benefit of its creditors or consent to the
appointment of a trustee or receiver over its property or any part thereof;
5.01.02 do or cause or permit to be done anything which may in any way
materially depreciate, jeopardise or otherwise prejudice this Trust Deed;
5.01.03 enter into a merger, acquisition or change the nature of its business;
5.01.04 enter into (a) any new borrowing agreements in amounts aggregating more
than $250,000.00 or (b) any new guarantees or new contingent liabilities in
amounts aggregating more than $250,000.00, (save and except for guarantees and
contingent liabilities associated with current and future projects of the
Company, which have been presented to and accepted by the Arranger as part of
its due diligence exercise and disclosed to the Trustee prior to the execution
of this Deed) or (c) any arrangements to further encumber its assets to secure
amounts other than those amounts specified in (a) and (b) above; or
5.01.05 make any advances to any of the Company’s shareholders.

14



--------------------------------------------------------------------------------



 



6.00 EVENTS OF DEFAULT
6.01 The Bonds shall become immediately due and payable together with accrued
interest, if any of the following events occur and either (a) the Trustee so
determines or (b) the Trustee is requested in writing by Bondholders together
holding at least one-quarter in principal amount of the Outstanding Bonds or is
requested by an Extraordinary Resolution to demand repayment.
6.01.01 If the Company fails to pay for a period of ten (10) days after the Due
Date any payment due on the Bonds.
6.01.02 If a receiver is appointed or if a bona fide petition is presented or an
order made or a resolution passed or analogous proceedings are taken for
appointing an administrator or liquidator of or winding up of the Company or if
a notice is issued convening a meeting for the purpose of passing any such
resolution or a resolution to purchase or redeem or reduce issued share capital
of the Company (save for the purpose of and followed within four months by an
amalgamation or reconstruction not involving or arising out of insolvency on
terms previously approved in writing by the Trustee).
6.01.03 If the Company threatens the Trustee verbally or in writing to stop
payment of its obligations generally or ceases or threatens to cease to carry on
business or a substantial part of its business.
6.01.04 If an encumbrancer takes possession or a receiver is appointed of the
whole or any part of the assets, property, revenues or undertaking of the
Company or if any final judgment or order made against the Company is not
complied with within fourteen days or if a distress, sequestration, execution or
other process is levied or enforced on or sued out against any of the
undertaking, property, assets, revenues, chattels or property of the Company and
is not discharged within fourteen days.

15



--------------------------------------------------------------------------------



 



6.01.05 If the Company is deemed to be insolvent or unable to pay its debts
within the meaning of Section 95 of the Companies Law or if the Company shall
enter into discussions or arrangements with any of its creditors with a view to
avoiding insolvency, or an application for an administration order is presented
to a court or such an order is made by a court, or if a notice is issued
convening any meeting of the Company for the purpose of considering such an
application.
6.01.06 If the Company defaults under any trust deed, loan agreement, debenture
or other agreement or obligation relating to its borrowing (which expression
includes all liabilities in respect of any type of credit and accepting,
endorsing or discounting any notes or bills all unpaid rental and other
liabilities, present and future under hire-purchase, credit sale, conditional
sale, leasing and similar agreements the purchase price or charge for all
acquisitions or services, payment of which is deferred for three months or more
and all liabilities under debt purchase factoring and like agreements contingent
on non-payment of any debt) or if any borrowing or other money payable under any
of the foregoing becomes or is capable of being declared payable prior to its
stated maturity or is not paid when due or if any debenture, mortgage, charge or
other security now or hereafter created by the Company becomes enforceable.
6.01.07 If this Trust Deed or any of the Security Documents fails or ceases to
be continuing or is terminated (other than by the resignation or removal of the
Paying Agent followed by the appointment of a substitute).
6.01.08 If any Regulatory Approval, licence, authorization, consent or
registration at any time necessary or desirable to enable the Company to comply
with its obligations to the Trustee or to carry on its business in the normal
course shall be revoked, withheld or materially modified or shall fail to be
granted or perfected or shall cease to remain in full force and effect.

16



--------------------------------------------------------------------------------



 



6.01.09 If default is made by the Company in the performance of its obligations
or covenants under or as incorporated by reference into this Trust Deed other
than any covenant for the payment of principal and interest in respect of the
Bonds or if the Company breaches any representation or warranty made under this
Trust Deed and (except where, in the opinion of the Trustee, such default is not
capable of remedy when no such continuation or notice as is referred to below
will be required) such default continues for more than fourteen days after
written notice requiring such default to be remedied has been given to the
Company by the Trustee and the Trustee shall have certified in writing that such
event is in its opinion prejudicial to the interests of the Bondholders.
6.01.10 If any event or series of events or any circumstances whether related or
not occur(s) or arise(s) which, in the reasonable opinion of the Trustee has a
material adverse effect on the Company which affects the ability of the Company
to meet its obligations under this Trust Deed.
6.01.11 Any representation or warranty made by the Company in or pursuant to
this Trust Deed is, or proves to be, untrue or incorrect in any respect when
made or would be untrue or incorrect if repeated at any time.
6.01.12 Any material indebtedness of the Company is not paid when due and
payable and remains unpaid for fifteen (15) Business Days thereafter unless it
is disputed by the Company in good faith or is lawfully declared to be or is
capable of being rendered due and payable before its normal maturity or any
security interest over any assets of the Company securing indebtedness becomes
enforceable.

17



--------------------------------------------------------------------------------



 



6.01.13 Any event occurs which renders it unlawful or impossible for the Company
to perform or observe, or to procure the performance or observance of, any of
its obligations or undertakings contained in this Trust Deed or for the Trustee
to exercise any of its rights and remedies under this Trust Deed.
6.01.14 If the Company defaults in the performance of its obligations under any
of the Security Documents or any of its Regulatory Approvals.
7.00 SECURITY
7.01 The Company shall pursuant to the Pari-Passu Debenture charge to the
Trustee all of the fixed and floating assets of the Company by way of security
for the repayment of the principal and interest in respect of the Bonds.
7.02 The Company shall pursuant to Charge of Shares charge to the Trustee its
shares in Cayman Water Company Limited by way of security for the repayment of
the principal and interest in respect of the Bonds.
7.03 The Company shall procure the issue of the Guarantee by way of security for
the repayment of the principal and interest in respect of the Bonds.
7.05 The Company shall procure that Cayman Water Company Limited pursuant to the
Debenture charge to the Trustee all of its fixed and floating assets by way of
security for the repayment of the principal and interest in respect of the
Bonds.
7.06 The Company shall procure that Cayman Water Company Limited pursuant to the
Collateral Mortgages charge to the Trustee the parcels of land described therein
by way of security for the repayment of the principal and interest in respect of
the Bonds.
7.07 The security created by clauses 7.01, 7.02, 7.03, 7.04, 7.05 and 7.06
shall:
7.07.01 be without prejudice and in addition to any other security for the
payment of all money from time to time payable under this Trust Deed and the
Conditions which the Trustee may hold now or hereafter on all or any part of the
property, assets and undertaking of the Company;

18



--------------------------------------------------------------------------------



 



7.07.02 be in addition to any rights, powers and remedies at law or in equity or
otherwise;
7.07.03 not merge with or otherwise prejudice or affect any contractual or other
right or remedy or any guarantee, lien, pledge, bill, note, mortgage or other
security (whether created by the deposit of documents or otherwise) now or
hereafter held by or available to the Trustee and shall not in any way be
prejudiced or affected thereby or by the invalidity thereof or by the Trustee
now or hereafter dealing with exchanging, releasing, varying or abstaining from
perfecting or enforcing any of the same or any rights which it may now or
hereafter have or giving time for payment or indulgence or compounding with any
other person liable.
8.00 ENFORCEMENT BY THE TRUSTEE
8.01 At any time after the Bonds shall have become immediately due and
repayable, the Trustee (to the exclusion of the Bondholders) may, at its
discretion, and shall, on the request in writing of Bondholders holding not less
than one-quarter of the principal amount of the Outstanding Bonds or, if so
requested by Extraordinary Resolution (but, in either case, subject to the
Trustee being indemnified to its satisfaction against all proceedings, claims
and demands to which the Trustee may be liable and all costs, charges and
expenses which may be incurred by the Trustee in connection therewith), and
without notice take such proceedings against the Company as it may deem fit.
8.02 The Trustee shall be entitled to prove in any winding-up of the Company in
respect of principal and/or interest payable in relation to the Bonds or other
money payable under any provision of this Trust Deed.
8.03 No Bondholders shall in any circumstances be entitled to any remedy
(whether by way of action, petition or otherwise howsoever) for the recovery of
any Bond or any part thereof or any interest therein, unless the Trustee, having
become bound to take

19



--------------------------------------------------------------------------------



 



proceedings in accordance with this Trust Deed, fails to do so within a
reasonable time and such failure shall be continuing. In that case any
Bondholder may, on giving the Trustee an indemnity satisfactory to the Trustee
against all proceedings claims and demands to which it may be liable and all
costs charges and expenses which may be incurred by it in connection therewith,
in the name of the Trustee (but not otherwise) himself either take such
proceedings against the Company or prove in the winding-up of the Company. The
Trustee shall apply any money so received in the manner provided in this Trust
Deed.
8.04 Should the Trustee institute proceedings against the Company to enforce any
obligation under this Trust Deed or under the Bonds, proof therein that the
Company has made default in paying any principal or interest due in respect of
any specified Bond, shall (unless the contrary be proved) be sufficient evidence
that the Company has made the like default as regards all other Bonds in respect
of which the relevant payment is then due.
8.05 The Company hereby covenants with the Trustee on demand to pay all costs
charges and expenses incurred by the Trustee or which it shall properly incur in
or about the enforcement preservation or attempted preservation of this security
on a full indemnity basis.
8.06 The Company hereby agrees to indemnify the Trustee against all losses,
actions, claims, expenses, demands and liabilities whether in contract, tort or
otherwise now or hereafter incurred by it or by any manager, agent, officer or
employee for whose liability, act or omission it may be answerable for anything
done or omitted in the exercise or purported exercise of the powers herein
contained or occasioned by any breach by the Company of any of its covenants or
other obligations to the Trustee. The Company shall so indemnify the Trustee on
demand and shall pay interest on the sums demanded at the rate specified in
Condition 6.03.

20



--------------------------------------------------------------------------------



 



8.07 In case the Trustee shall have proceeded to enforce any right under this
Trust Deed by the appointment of a receiver or otherwise, and such proceedings
shall have been discontinued or abandoned for any reason, or shall have been
determined adversely, then and in every such case, the Company, the Trustee and
the Bondholders shall be restored to their former positions and rights
hereunder, and all rights, remedies and powers of the Trustee shall continue as
if no such proceedings had been taken.
9.00 APPLICATION OF MONEY
9.01 In respect of clause 8, all amounts payable to and received by the Trustee
in respect of the Bonds by way of principal and/or interest or otherwise under
any of the provisions of this Trust Deed will be received by it on trust for
application:
9.01.01 first, in payment or satisfaction of the costs, charges, expenses and
liabilities incurred by the Trustee (including any unpaid remuneration) in or
about the execution of the trusts of this Trust Deed;
9.01.02 secondly, in payment pari passu and rateably of interest outstanding
owing on or in respect of the Bonds; and
9.01.03 thirdly, as to the balance (if any) in or towards payment pari passu and
rateably of principal outstanding and owing on or in respect of the Bonds.
10.00 INVESTMENT BY THE TRUSTEE
10.01 If the amount of the money at any time applicable under clause 9.01.03
shall be less than an amount sufficient to repay at least $1,000.00 on each Bond
rateably among the Bondholders, the Trustee may at its discretion invest such
money in some or one of the investments authorised by this Trust Deed. The
Trustee shall have power from time to time at the like discretion to vary such
investments and such investments with the income yielded by them may be
accumulated, until the accumulations (together with any other funds for the time
being under the control of the Trustee and applicable for the purpose) shall
amount to a sum sufficient to repay at least $1,000.00 on each Bond rateably
among the Bondholders. Such funds and accumulations shall then be applied as set
out in clause 9.00.

21



--------------------------------------------------------------------------------



 



11.00 NOTICE TO BONDHOLDERS REGARDING APPLICATION OF MONEY
11.01 The Trustee shall give not less than fourteen days’ notice to the
Bondholders of the day and place fixed for any payment to them under either of
clauses 9.00 and 10.00. After payment by the Trustee, the Bondholders shall be
entitled to interest on the balance only (if any) of the principal owing on the
Bonds held by them, after deducting the amount which the Trustee had paid.
12.00 PAYMENT TO BONDHOLDERS FOLLOWING AN EVENT OF DEFAULT
12.01 Payment of the principal money or interest payable by the Trustee under
clauses 9.00 and 10.00 in respect of the Bonds may be made to Bondholders in
manner provided by clause 2.02 for payment on the Bonds. Any payment so made
shall be a good discharge to the Trustee.
13.00 SURRENDER, CANCELLATION AND RE-ISSUE OF BONDS
13.01 Final payment under the Bonds or payment under the provisions of Condition
7.03 on account of the whole or any part of the principal owing on the Bonds
will only be made if the Certificates for which such payment is to be made are
surrendered to the Paying Agent by or through whom such payment is payable, who
shall cause the Certificate to be cancelled and a new Certificate re-issued for
the remaining principal amount due on the Bond and in the case of payment in
full, cause such Certificates to be cancelled in full. The Trustee may with the
Company’s consent, instruct the Paying Agent to dispense with the production of
a Certificate in any particular case, on such indemnity being given as the
Trustee and the Company shall think sufficient.

22



--------------------------------------------------------------------------------



 



14.00 FAILURE BY BONDHOLDER TO MAKE CLAIM AFTER DATE OF REDEMPTION
14.01 If a holder of any of the Bonds which the Company is ready to repay or
satisfy in whole or in part, fails to claim or accept the amount due to him
within thirty days after the Due Date, the Company may or (if so requested by
the Trustee) shall deposit with a bank in the name of the Trustee an amount
equal to the amount due to such Bondholder. On such deposit being made, the
Bonds which the Company is ready to repay or satisfy in whole or in part shall
be deemed to have been repaid or satisfied to that extent in accordance with the
provisions of this Trust Deed. After provision for repayment or satisfaction of
the Bonds is made by such deposit of the funds required for the purpose, the
Trustee shall not be responsible for the safe custody of such money or for
interest on it. The Trustee shall be entitled to deduct the expenses incurred by
it in arranging such deposit.
15.00 MANNER OF INVESTMENT BY TRUSTEE
15.01 Any money which under this Trust Deed ought to or may be invested by the
Trustee may be invested in the name or under the control of the Trustee in any
of the investments for the time being authorised by the law for the investment
by trustees of trust money or in any other investments whether similar to the
aforesaid or not which may be selected by the Company and approved by the
Trustee or by placing the money on deposit in the name or under the control of
the Trustee as the Trustee may think fit. The Trustee may at any time or times
vary any such investments for or into other investments and shall not be
responsible for any loss due to depreciation in value of or otherwise resulting
from any such investments unless such loss results from the negligence of the
Trustee.
16.00 REGISTER OF BONDS
16.01 The Register shall, in the absence of wilful default, bad faith or
manifest error, at all times be conclusive evidence of the amount of the Bonds
held by each Bondholder.

23



--------------------------------------------------------------------------------



 



17.00 TRUSTEE’S REMUNERATION
17.01 Until the trusts hereunder are finally wound up, the Company shall pay to
the Trustee for its services as trustee of this Trust Deed $10,000.00 per annum
annually in advance. Remuneration shall continue to be payable until the payment
by the Company in full of the principal amount of the Bonds and interest and all
other money payable under this Trust Deed and the Bonds.
17.02 If the Bonds become immediately due and repayable, and the Trustee
considers it expedient or necessary or if the Trustee is requested by the
Company to undertake duties which the Trustee and the Company agree to be of an
exceptional nature or otherwise outside the scope of the normal duties of the
Trustee under this Trust Deed, the Company shall pay to the Trustee such
additional remuneration as may be agreed between them.
17.03 Remuneration under clauses 17.01 and 17.02 shall be exclusive of any value
added tax (or analogous duty), which shall be added at the applicable rate and
paid by the Company.
17.04 The Company shall also pay or discharge all legal costs, stamp duties and
disbursement costs incurred in the preparation of the Security Documents other
than any Trinidad and Tobago stamp duty.
17.05 All reasonable costs, charges, liabilities and expenses properly incurred
and payments properly made by the Trustee in the lawful exercise of its powers
under this Trust Deed and all remuneration payable to the Trustee shall be
payable by the Company on demand. Payments required to be made and actually made
by the Trustee prior to the demand shall (if not paid within five Business Days
after demand and if the Trustee so requires) carry interest at the rate
specified in Condition 6.03 from the date of demand (and whether before or after
any judgment). In all other cases, interest shall accrue at such rate from the
date thirty days after the date of demand or (where the demand specifies that
payment be made on an earlier date) from such earlier date.
17.06 Upon the occurrence of an Event of Default, but only upon the occurrence
of an Event of Default, the Trustee shall have a first lien with right of
payment prior to payment on account of principal and interest on any Bond for
the foregoing fees, charges and expenses of the Trustee.

24



--------------------------------------------------------------------------------



 



18.00 COVENANTS BY THE COMPANY
18.01 The Company hereby covenants with the Trustee that so long as there are
any Outstanding Bonds it shall:-
18.01.01 give to the Trustee or any person appointed by the Trustee to whom the
Company does not reasonably object such information and evidence as it or he
shall reasonably require for the purpose of the discharge by the Trustee of the
duties or discretions vested in it under this Trust Deed or by operation of law.
18.01.02 at all times carry on and conduct its affairs in a proper and efficient
manner.
18.01.03 procure the Auditors to furnish the Trustee with such opinions,
certificates or other information as the Trustee may from time to time
reasonably require in connection with any matter arising under this Trust Deed.
18.01.04 at all times keep proper books of account.
18.01.05 give notice in writing to the Trustee of the occurrence of any of the
events referred to in clause 6.00 forthwith upon it becoming aware thereof
without waiting for the Trustee to take any of the actions mentioned therein.
18.01.06 require the Paying Agent to notify the Trustee forthwith in the event
that it does not, on or before any Due Date, receive unconditionally pursuant to
the Paying Agency Agreement or this Trust Deed the full amount in Dollars of the
money payable on such Due Date.
18.01.07 in the event of the unconditional payment to the Paying Agent of any
sum due in respect of the Bonds being made after the Due Date, forthwith give
notice to the relevant Bondholders in accordance with Condition 15.00 that such
payment has been made.

25



--------------------------------------------------------------------------------



 



18.01.08 comply with, observe and perform all its obligations under, and use all
reasonable endeavours to procure the Paying Agent and the Registrar to comply
with, observe and perform all their obligations under the Paying Agency
Agreement, and not make any amendment or modification to any such agreement
without the prior written approval of the Trustee.
18.01.09 at all times maintain a Paying Agent or Paying Agents, in accordance
with the applicable Conditions and at all times procure there to be a Registrar.
18.01.10 on each occasion when notice is given of a partial repayment of Bonds
made pursuant to Condition 7.03 specify or procure to be specified separately in
such notice the date and amount of each repayment.
18.01.11 give not less than 60 days’ notice to the Bondholders in accordance
with Condition 15.00 of the proposed resignation or removal of any Paying Agent
or Registrar or the change of any Paying Agent’s or Registrar’s specified office
and give notice to the Bondholders in accordance with Condition 15.00 of any
appointment of any Paying Agent or Registrar within 14 days thereafter PROVIDED
ALWAYS that in the case of the termination by the Company of the appointment of
the Paying Agent or the Registrar it must ensure that no such termination takes
effect until a new Paying Agent or Registrar has been appointed on terms
approved by the Trustee.
18.01.12 send or procure to be sent to the Trustee not later than the date of
publication a copy of all notices given to Bondholders in accordance with
Condition 15.00.
18.01.13 if it shall have given notice in accordance with the applicable
Conditions of its intention to redeem the Bonds duly proceed to redeem the Bonds
accordingly.

26



--------------------------------------------------------------------------------



 



18.01.14 at all times execute and do all such further documents, acts and things
as may be necessary at any time or times in the reasonable opinion of the
Trustee to give effect to the provisions of this Trust Deed.
18.01.15 furnish to the Trustee within one hundred and twenty (120) days after
the close of each financial year of the Company, a duly audited balance sheet
and profit and loss account as at the end of the relevant financial year
prepared in accordance with United States generally accepted accounting
principles consistently applied giving a true and fair view of the state of the
consolidated financial affairs of the Company as at the end of the financial
year and complying with the requirements of the companies legislation for the
time being in force that is applicable to the Company.
18.01.16 furnish to the Trustee, within forty-five (45) days after the close of
each quarter of the Company’s financial year, quarterly un-audited consolidated
financial statements prepared as stated in clause 18.01.15 giving a true and
fair view of the Company’s affairs during such quarterly period.
18.01.17 pay or procure the payment of all insurance proceeds in respect of the
Insurance Policies to the Insurance Proceeds Account.
18.02 So long as there are any Outstanding Bonds the Company shall, in order to
enable the Trustee to ascertain the principal amount of the Outstanding Bonds
for any of the purposes referred to in the proviso to the definition of
“Outstanding Bonds” contained in Clause 1.00 hereof, deliver to the Trustee
forthwith upon being so requested in writing by the Trustee, a certificate in
writing signed by the Chairman and Secretary on behalf of the Company setting
out the total principal amount of the Bonds which up to and including the date
of such certificate have been purchased beneficially by or for the account of
the Company and cancelled.

27



--------------------------------------------------------------------------------



 



18.03 So long as there are any Outstanding Bonds the Company shall at all times
maintain Registrars having their specified office in the English speaking
Caribbean.
18.04 Save and except for capital expenditure on current projects and on other
future projects of the Company, which have been presented to and accepted by the
Arranger as part of its due diligence exercise and disclosed to the Trustee in
writing prior to the execution of this Deed, so long as any Bonds remain
outstanding, the Company shall obtain the prior written consent of the Trustee
for the capital expenditure of any sum in excess of $2,000,000.00 per annum.
18.05 So long as any Bonds remain outstanding the Company shall maintain the
following financial ratios which shall be calculated as of the Calculation Date:
18.05.01 Debt Service Coverage Ratio (EBITDA/Interest Expenses + CPLTD) is to be
equal to or greater than 1.25:1;
18.05.02 a ratio of Long-term Debt to EBITDA for the 12 month period ending on
the Calculation Date equal to or less than 2.5:1; and
18.05.03 a ratio of Long-term Debt to Equity equal to or less than 60:40.
19.00 TRUSTEE’S POWERS
19.01 The Trustee shall have all the powers conferred on trustees by the Trustee
Law and by way of supplement thereto it is expressly declared as follows:-
19.01.01 the Trustee may in relation to this Trust Deed act on the opinion or
advice of or information obtained from the Registrar or any lawyer, valuer,
surveyor, banker, broker, auctioneer, accountant or other expert whether
obtained by the Company or by the Trustee or otherwise and shall not be
responsible for any loss occasioned by so acting. Any such opinion, advice or
information may be sent or obtained by letter, telex, facsimile, electronic mail
or cablegram and the Trustee shall not be liable for acting on any opinion,
advice or information purporting to be conveyed by any such letter, telex,
facsimile or cablegram, even if it shall contain some error or shall not be
authentic;

28



--------------------------------------------------------------------------------



 



19.01.02 the Trustee shall not be bound to take any steps to ascertain whether
any event listed in clause 6.00 has happened and, until it shall have actual
knowledge or shall have express notice to the contrary, the Trustee shall be
entitled to assume that no such event has happened and that the Company is
performing all the obligations on its part contained in this Trust Deed;
19.01.03 save as otherwise expressly provided in this Trust Deed, the Trustee
shall, as regards all trust, powers, authorities and discretions vested in it by
this Trust Deed, have absolute discretion as to their exercise and, provided it
shall not have acted

29



--------------------------------------------------------------------------------



 



fraudulently or negligently, it shall not be responsible for any loss, costs,
damages or expenses that may result from the exercise or non-exercise thereof.
In particular, it shall not be bound to act (whether at the request or direction
of the Bondholders or otherwise) under any of the provisions of this Trust Deed
unless the Trustee shall first be indemnified to its satisfaction against all
proceedings, claims and demands to which the Trustee may so become liable and
all costs, charges and expenses which may be so incurred by the Trustee;
19.01.04 the Trustee shall not be responsible for having acted upon any
resolution purporting to have been passed at any meeting of the Bondholders of
which minutes have been made and signed, even though it may subsequently be
found that there was some defect in the constitution of the meeting or the
passing of the resolution or that, for any reason, the resolution was not valid
or binding on the Bondholders;
19.01.05 without prejudice to the right of indemnity by law given to trustees
the Trustee and every attorney, manager, agent, delegate or other person
appointed by it under

30



--------------------------------------------------------------------------------



 



this Trust Deed the Company must, and agrees with the Trustee, acting in this
instance for itself and as agent for every such attorney, manager, agent,
delegate or other person appointed by it as aforesaid, to indemnify each of them
against all liabilities and expenses properly incurred by it or him in the
execution of the powers and trusts of this Trust Deed or of any powers,
authorities or discretions vested in it or him pursuant to this Trust Deed, and
this indemnity shall extend to all actions, proceedings, costs, claims and
demands in respect of any matter or thing done or omitted in relation to this
Trust Deed; and the Trustee may in priority to any payment to the Bondholders
retain and pay out of any money in its hands on the trusts of this Trust Deed
the amount of any such liabilities and expenses and also the remuneration of the
Trustee as provided in this Trust Deed;
19.01.06 the Trustee shall be at liberty to hold or to deposit this Trust Deed
and any deeds or documents relating to it or to the Bonds with any banker or
banking company or company whose business includes undertaking the safe custody
of deeds and documents or with any lawyer or firm of lawyers of good repute, and
the Trustee shall not be responsible for any loss incurred in connection with
any such holding or deposit and may pay all sums required to be paid on account
or in respect of any such deposit;
19.01.07 the Trustee may call for and shall be at liberty to accept a
certificate signed by any director of the Company and the Company’s Secretary as
sufficient evidence of any fact or matter relating to the Company on which the
Trustee may require to be satisfied or to have information or to the effect
that, in the opinion of the person so certifying, any particular dealing,
transaction, step or thing relating as aforesaid is expedient. The Trustee shall
not be bound to call for further evidence and shall not be responsible for any
loss occasioned by acting on any such certificate;

31



--------------------------------------------------------------------------------



 



19.01.08 as between itself and the Bondholders, the Trustee shall have full
power to determine all questions and doubts arising in relation to any of the
provisions of this Trust Deed; and every such determination made in good faith
(whether or not it relates in whole or in part to the acts or proceedings of the
Trustee under this Trust Deed) shall be conclusive and binding on the Trustee
and the Bondholders;
19.01.09 the Trustee shall not be responsible for the receipt or application by
the Company of the proceeds of the issue of any of the Bonds or for the delivery
of the Certificates to the persons entitled thereto;
19.01.10 the Trustee shall not be liable to the Company or any Bondholder by
reason of having accepted as valid or not having rejected any Certificate
purporting to be such and subsequently found to be forged or not authentic;
19.01.11 the Trustee shall not (unless ordered so to do by a court of competent
jurisdiction or with the Company’s consent) disclose to any Bondholder or any
other person or authority any confidential financial or other information made
available to the Trustee by the Company in connection with the trusts of this
Trust Deed and no Bondholder shall be entitled to take any action to obtain from
the Trustee any such information;
19.01.12 whenever there shall be more than two trustees of this Trust Deed the
majority of such trustees shall be competent to execute and exercise all the
powers, trusts, authorities and discretions vested in the Trustee by this Trust
Deed provided that a Trust Corporation shall be included in such majority;
19.01.13 the Trustee shall be protected in acting upon any notice, request,
consent, certificate, order, affidavit, letter, telegram, electronic mail or
other paper or document which it believes to be genuine and correct and to have
been signed or sent by the proper person or persons; and any action taken by the
Trustee pursuant to this

32



--------------------------------------------------------------------------------



 



Trust Deed upon the request or authority or consent of any person who at the
time of making such request or giving such authority or consent is a Bondholder
shall be conclusive and binding upon all future Bondholders of the same Bond and
upon Bonds issued in exchange therefor or in place thereof;
19.01.14 at any and all reasonable times the Trustee, and its duly authorized
agents, attorneys, experts, engineers, accountants and representatives, shall
have the right fully to inspect all books and records of the Company pertaining
to the Bonds, and to make such copies and memoranda from and with regard thereto
as may be desired;
19.01.15 no provision of this Trust Deed shall require the Trustee to expend or
risk the Trustee’s own funds or otherwise incur any financial liability in the
performance of any of the Trustee’s duties hereunder, or in the exercise of any
of the Trustee’s rights or powers, unless it is first indemnified or given
security to its satisfaction against such risk or liability.
19.02 Nothing in this clause 19.00 shall exempt the Trustee from or indemnify it
against any liability for breach of trust or any liability which by virtue of
any rule of law would otherwise attach to it in respect of any gross negligence,
default, breach of duty or breach of trust of which it may be guilty in relation
to its duties under this Trust Deed.
20.00 TRUSTEE’S POWER TO DELEGATE
20.01 Whenever it thinks fit, the Trustee upon giving seven days prior written
notice to the Company may delegate by power of attorney or otherwise, to any
person or persons or fluctuating body of persons (whether being a trustee of
this Trust Deed or not) all or any of the trusts, powers and discretions vested
in it by this Trust Deed. Delegation may be made on such terms and subject to
such conditions including, (but not limited to), power to sub-delegate and
subject to such regulations as the Trustee may think fit but the Trustee shall
remain responsible to the Company and the Bondholders for the acts or omissions
of the delegate.

33



--------------------------------------------------------------------------------



 



21.00 APPOINTMENT OF AGENTS BY TRUSTEE
21.01 In the conduct of the trust business, instead of acting personally, the
Trustee may employ and pay an agent to transact or concur in transacting any
business and to do or concur in doing all acts required to be done by the
Trustee, including the receipt and payment of money.
22.00 TRUSTEE NOT PRECLUDED FROM ENTERING INTO CONTRACTS
22.01 The Trustee (or any director or officer of a corporation acting as trustee
of this Trust Deed) shall not be precluded from:
22.01.01 holding any office or employment with the Company or any subsidiary or
any person associated with the Company or any subsidiary; or
22.01.02 underwriting or guaranteeing the subscription of or subscribing for or
otherwise acquiring, holding or dealing with substantially the whole or any part
of the Bonds either with or without commission or other remuneration; or
22.01.03 otherwise at any time contracting or entering into or being interested
in any contract or any financial or other transaction with the Company or any
subsidiary or any person so associated with it; or
22.01.04 accepting or holding the trusteeship of any other trust deed
constituting or securing any securities issued by the Company or any subsidiary
or any person so associated or not so associated and shall not be liable to
account whether to the Company or any subsidiary or any person so associated or
the Bondholders, for any fee or profit made or customary share of brokerage or
commission received by them as a result.

34



--------------------------------------------------------------------------------



 



23.00 TRUSTEE’S CONSENTS
23.01 Any consent granted by the Trustee pursuant to this Trust Deed may be
granted on such terms and subject to such conditions (if any) as the Trustee may
in its absolute discretion determine and may be given retrospectively and shall
be given or refused as the case may be with reasonable promptness. Any breach of
or failure to comply with any of such terms and conditions by the Company shall
constitute a breach of this Trust Deed.
23.02 All such consents shall be given by the Trustee in writing under the hand
of a Manager or Assistant Manager of the Trustee.
24.00 MODIFICATION OF TRUST DEED
24.01 At any time and without the consent or sanction of the Bondholders, the
Trustee may concur with the Company in making any modification to this Trust
Deed which, (a) in the opinion of the Trustee, will not be materially
prejudicial to the interests of the Bondholders; or (b) which is to correct a
manifest error; in which case the Company shall promptly take all such
reasonable steps as the Trustee may require to achieve such modification.
24.02 Any modification to this Trust Deed pursuant to clause 24.01 or Condition
11.00 shall, unless the Trustee otherwise agrees, as soon as practicable
thereafter be notified to the Bondholders in accordance with Condition 15.00 and
shall be binding upon them.
25.00 WAIVER BY TRUSTEE
25.01 The Trustee may, whenever it thinks fit, unless otherwise previously
directed by an Extraordinary Resolution, and on such terms and subject to such
conditions as to it shall seem fit:
25.01.01 authorise or waive any proposed breach or any breach by the Company of
any of the terms of this Trust Deed or the Conditions other than those which
prescribe the amounts in which and the times at which payments are to be made by
the Company thereunder without prejudice to the rights of the Trustee in respect
of any subsequent breach of any such terms; and

35



--------------------------------------------------------------------------------



 



25.01.02 determine that any event which constitutes (or which, with the giving
of notice and/or the lapse of time or any other matter would constitute) an
event on the happening of which the Bonds shall have or may become immediately
due and repayable shall not be treated as such for the purposes of this Trust
Deed, without prejudice to the rights of the Trustee in respect of any
subsequent such event.
26.00 APPOINTMENT OF NEW TRUSTEE
26.01 The statutory power to appoint new trustees of this Trust Deed shall be
vested in the Company, but no trustee shall be appointed who shall not
previously have been approved by an Extraordinary Resolution. A Trust
Corporation may be appointed as sole trustee of this Trust Deed. If there shall
be more than one trustee of this Trust Deed one trustee must be a trust
corporation.
27.00 RETIREMENT BY TRUSTEE
27.01 A trustee may retire at any time, on giving to the Company not less than
three months’ written notice, without assigning any reason and without being
responsible for any costs occasioned by such retirement. The Company undertakes
to use its best endeavours, if the only trustee of this Trust Deed being a Trust
Corporation, gives notice under this clause or is removed from office, to
procure that a new trustee (being a Trust Corporation) of this Trust Deed be
appointed in accordance with clause 26.00. The retirement or removal of a sole
trustee shall not become effective until a successor trustee (being a Trust
Corporation) is appointed in accordance with clause 26.00;
27.02 Any corporation or association into which the Trustee may be converted or
merged, or with which the Trustee may be consolidated, or to which the Trustee
may sell or transfer the Trustee’s trust business and assets as a whole or
substantially as a whole, or any corporation or association resulting from any
such conversion, sale, merger, consolidation or transfer to which the Trustee is
a party, shall be and

36



--------------------------------------------------------------------------------



 



become successor trustee hereunder and vested with all of the trusts, powers,
discretions, immunities, privileges and other matters as was the Trustee’s
predecessor, without the execution or filing of any instrument or any further
act, deed or conveyance on the part of any of the parties hereto anything herein
to the contrary notwithstanding.
27.03 Every successor trustee appointed hereunder shall execute, acknowledge and
deliver to the Trustee or the Trustee’s predecessor and also to the Company an
instrument in writing accepting such appointment hereunder and thereupon such
successor, without any further act, deed or conveyance, shall become fully
vested with all the estates, properties, rights, powers, trusts, duties and
obligations of the Trustee’s predecessor.
28.00 COMPANY’S WARRANTY AND PERFORMANCE COVENANT AND CONDITIONS PRECEDENT
28.01 Except as stated in the Disclosure Letter, the Company hereby represents
and warrants:
28.01.01 that it has the necessary corporate power and authority to issue the
Bonds on the terms and conditions set out herein and to perform and observe its
obligations hereunder.
28.01.02 except for cases in which the necessary consents have been obtained
prior to the date of this Trust Deed there is no law, decree or similar
enactment binding on the Company and no provision in any corporate document,
mortgage, indenture, trust, deed, contract or agreement binding on the Company
or affecting its property which would conflict with or prevent the Company from
issuing the Bonds on the terms and conditions set out herein, or which would
prevent the Company from observing any of its obligations hereunder.
28.01.03 there are no legal or other proceedings pending or threatened before
any tribunal, commission or other regulatory authority and involving the
Company.

37



--------------------------------------------------------------------------------



 



28.01.04 the Company is not in breach of any of the limits or restrictions or
obligations imposed by any other agreement or instrument.
28.01.05 there has been no material adverse change in the financial condition of
the Company since the            day of      2006.
28.01.06 the Company is a company with limited liability duly incorporated and
validly existing under the laws of Cayman Islands with its own legal personality
and with power to own its assets and carry on business as now conducted;
28.01.07 the Company has taken all necessary action to authorise the issue of
the Bonds and the execution and delivery of this Trust Deed, and this Trust Deed
constitutes the Company’s legal, valid and binding obligations enforceable
against the Company in accordance with its terms, except as such enforcement may
be limited by general equitable principles or by any relevant bankruptcy,
insolvency, administration or similar laws affecting creditors’ rights
generally;
28.01.08 the entry into and performance by the Company of its obligations under
this Trust Deed does not and will not violate in any material respect any law or
regulation of any governmental or official authority or body, or the
constitutional documents of the Company, or any agreement, contract or other
undertaking to which the Company is a party or which is binding on the Company
or any of its assets;
28.01.09 all consents, licences, approvals and authorisations on the part of the
Company required in connection with the entry into, performance, validity and
enforceability of this Trust Deed necessary for the Company’s business have been
obtained and are in full force and effect to the extent that they are still
relevant and required by applicable law or by any of the Security Documents;

38



--------------------------------------------------------------------------------



 



28.01.10 no action, suit, proceeding, litigation or dispute against the Company
is currently taking place or pending or, to the Company’s knowledge, threatened
nor is there subsisting any judgment or award given against the Company before
any court, board of arbitration or other body;
28.01.11 no Event of Default or potential Event of Default has occurred and is
continuing or will result from the issuing of the Bonds; and no other event has
occurred and is continuing, which constitutes (or with the giving of notice,
lapse of time, and/or other applicable condition, would constitute) a default
under any document which is binding on the Company;
28.01.12 the Company’s audited accounts and consolidated financial statements to
31st December 2005 which have been prepared in accordance with United States
generally accepted accounting principles consistently applied, are true and
accurate in every respect and represent a true and fair view of the consolidated
financial position of the Company at the date of such accounts and financial
statements and the results of its operations for the year ended on the date to
which such accounts and consolidated financial statements were prepared and no
significant liabilities (contingent or otherwise) exist which have not been
fully disclosed or reserved against in such accounts and consolidated financial
statements and that there has been no material adverse change in its financial
condition from that set forth in such accounts and consolidated financial
statements;
28.01.13 the Company did not knowingly omit to supply to the Trustee or the
Arranger, prior to the execution of this Trust Deed, any information which, if
disclosed, might adversely affect in either the Trustee’s or the Arranger’s
reasonable opinion the decision of a person considering whether to enter into
this Trust Deed, and nothing has occurred since the date on which any such other
material was supplied to the Trustee or the Arranger which renders the
information contained or any such other material supplied untrue or misleading
in any respect and which, if disclosed, might materially adversely affect the
decision of a person considering whether to enter into this Trust Deed.

39



--------------------------------------------------------------------------------



 



28.02 The representations and warranties of the Company set out in clause 28.01
shall survive the execution of this Trust Deed.
28.03 The Company hereby covenants with the Trustee that it will duly perform
and observe the obligations imposed on it by this Trust Deed and the Conditions.
28.04 The following Conditions Precedent must be fulfilled to the satisfaction
of the Arranger prior to the disbursement of the principal amount of the Bonds:
28.04.01 The Insurance Policies are in full force and effect and the interest of
the Trustee has been noted thereon as first loss payee;
28.04.02 Historical consolidated financial statements of the Company for each of
the years in the five year period ended 31st December 2005 have been delivered
to the Trustee prior to the Closing Date;
28.04.03 A legal opinion issued by the Company’s Counsel approved by the
Arranger and the Trustee that confirms inter alia that the Security Documents do
not violate in any material respect any law or regulation of any governmental or
regulatory authority in Cayman Islands is delivered to the Trustee;
28.04.04 The Company shall consent to the Arranger having the right to offer
participation in the security to other investors in a form and substance
acceptable solely to the Arranger;
28.04.05 Receipt by the Trustee of copies of up to date Regulatory Approvals;
28.04.06 There has not been any material adverse change in the financial,
political, regulatory, economic or other conditions in the countries of
operation of the Company, including but not limited to the Cayman Islands, the
Bahamas and Barbados, that could, in the reasonable opinion of the Arranger
affect the successful offer and sale of the Bonds as at the Closing Date;

40



--------------------------------------------------------------------------------



 



28.04.07 There having been no occurrence of any material changes in the
financial condition or prospects of the Company between 31st December 2005 and
the Closing Date, that may be expected, in the reasonable opinion of the
Arranger, to have an adverse impact on the capacity of the Company to meet its
repayment obligations in respect of the Bonds;
29.00 DEEMED INCLUSION OF CONDITIONS
29.01 The Conditions to be endorsed on the Certificates set out in the First
Schedule and the provisions and descriptions in the Second Schedule shall have
effect as if such Conditions descriptions and provisions were set out in full in
this Trust Deed.
30.00 TRUSTEE MAY ASSUME COMPLIANCE BY THE COMPANY
30.01 Except as expressly provided in this Trust Deed, the Trustee shall be and
is authorised to assume without enquiry, in the absence of actual knowledge by,
or an express notice to it, to the contrary, that the Company is duly performing
and observing all the terms of this Trust Deed to be performed and observed by
the Company.
30.02 Notwithstanding knowledge by, or notice to the Trustee of any breach of
any such term it shall be in the discretion of the Trustee whether to take any
action or proceedings or to enforce performance until in any such case the
Trustee is required to do so by an Extraordinary Resolution or a request in
writing by the holders of not less than one-quarter of the principal amount of
the Outstanding Bonds and then only if the Trustee shall be indemnified to its
satisfaction against all actions, proceedings and claims to which it may render
itself liable and all costs, charges, damages and expenses which it may incur by
so doing.
31.00 AUDITOR’S CERTIFICATES
31.01 The Trustee may accept without further enquiry a certificate given by the
Auditor under clause 18.01.03 that, at any particular time or throughout any
specified period, all or any of the covenants or provisions of clause 5.00 have
been duly complied with as conclusive evidence of such compliance.

41



--------------------------------------------------------------------------------



 



32.00 TRANSFER OF BONDS
32.01 The Company will recognise the registered holder of any Bond as the
absolute owner and shall not be bound to take notice of, recognise or comply
with any trust, whether express, implied or constructive to which any Bond may
be subject. The receipt of the Bondholders or in the case of joint Bondholders
the receipt of any of them, for the interest from time to time accruing in
respect of it or for any other money payable on the Bond shall be a good
discharge to the Company, notwithstanding any notice it may have, whether
express or otherwise, of the right, title, interest or claim of any other person
to or in such Bond, interest or money. No notice of any trust, express, implied
or constructive shall be entered on the Register in respect of any Bond.
32.02 Every Bondholder will be recognised by the Company as entitled to his Bond
free from any equity, set-off or counter-claim on the part of the Company
against the original or any intermediate holder of the Bond.
32.03 Except for the Bond issued for less than $10,000.00, the Bonds may only be
transferred in multiples of $10,000.00 nominal value as the case may be, by
instrument in writing in the usual common form or such other form as the Trustee
may approve.
32.04 Every instrument of transfer must be signed by the transferor (or where
the transferor is a corporation, given under its common seal, if it has one) and
the transferor shall be deemed to remain the owner of the Bond to be transferred
until the name of the transferee is entered in the Register in respect of that
Bond.
32.05 Every instrument of transfer must be left for registration at the place
where the Register shall for the time being be kept, accompanied by the
Certificate for the Bond to be transferred and such other evidence as the
Registrar may reasonably require to prove the title of the transferor or his

42



--------------------------------------------------------------------------------



 



right to transfer the Bond and, if the instrument is executed by some other
person on his behalf, the authority of the person to do so.
32.06 All instruments of transfer which shall be registered will be retained by
the Registrar.
32.07 Any person becoming entitled to Bonds in consequence of bankruptcy of the
holder of such Bonds may, on producing such evidence of his title as the Trustee
shall think sufficient, be registered himself as the holder of such Bonds, or
subject to the preceding provisions relating to the transfer may transfer such
Bonds. The Trustee may retain the interest payable upon any Bond which any
person under this paragraph is entitled to transfer until such person shall
either be so registered or shall duly transfer the Bond. In the meantime the
Trustee shall deposit such interest with a commercial bank in the name of the
Trustee but shall not be responsible for the safe custody of such money or for
interest thereon and the Trustee shall be entitled to deduct the expenses
incurred by it in arranging such deposit.
33.00 CANCELLATION OF BONDS
33.01 All Bonds repaid by the Company and all Bonds purchased beneficially by or
for the account of the Company and all Bonds surrendered for replacement or
replaced by the Company in accordance with Condition 12 shall be cancelled
forthwith by or on behalf of the Company and the Company shall procure that a
certificate stating:
(a) the amounts paid in respect of such Bonds so repaid, purchased and so
cancelled; and
(b) the serial numbers of the Certificates relating to such Bonds; and
(c) the serial numbers of the Certificates relating to the Bonds so surrendered
and replaced;
shall be given to the Trustee by the Company or the Paying Agent as soon as
reasonably possible after the date of such repayment, replacement or purchase,
(as the case may be) and in any event not more than fourteen days thereafter.
Such certificate may be accepted by the Trustee as conclusive evidence of
repayment or replacement or such purchase and cancellation pro tanto of the
Bonds.

43



--------------------------------------------------------------------------------



 



34.00 FURTHER ASSURANCE
34.01 The Company shall at any time if and when required by the Trustee execute
such further instruments as are required from time to time to perfect the
Trustee’s security over all or any of the Charged Property to secure all money
obligations and liabilities hereby covenanted to be paid or otherwise hereby
secured or to facilitate the realisation of the Security Documents or the
exercise of the powers conferred on the Trustee such further instruments to be
prepared by or on behalf of the Trustee at the cost of the Company and to
include such provisions for the benefit of the Trustee as the Trustee may
reasonably require.
35.00 POWER OF ATTORNEY
35.01 The Company by way of security hereby irrevocably appoints the Trustee and
the persons deriving title under it severally to be its Attorney in its name and
on its behalf and as its act and deed or otherwise to execute and complete any
documents which the Trustee may require for perfecting its title to or for
vesting the Charged Property in the Trustee or its nominees or in any purchaser
or to otherwise deal with the Charged Property in accordance with this Trust
Deed and otherwise generally to sign seal deliver and otherwise perfect any such
instrument referred to in clause 34.00 and all such deeds and documents and to
do all such acts and things as may be required for the full exercise of the
powers hereby conferred including any sale lease disposition realisation or
getting in of the Charged Property or any part thereof in connection with any
other exercise of any power hereunder and this appointment shall operate as a
power of attorney made under the laws of the Cayman Islands to the extent
permissible under such laws. The Company hereby covenants with the Trustee to
ratify and confirm any deed document act and thing and all transactions which
any such attorney may lawfully execute or do.

44



--------------------------------------------------------------------------------



 



36.00 MISCELLANEOUS
36.01 No failure or delay by the Trustee in exercising any right or remedy shall
operate as a waiver thereof nor shall any single or any partial exercise or
waiver of any right or remedy preclude its further exercise or the exercise of
any other right or remedy.
36.02 Each of the provisions of this Trust Deed is severable and distinct from
the others and if at any time one or more of such provisions is or becomes
invalid illegal or unenforceable the validity legality and enforceability of the
remaining provisions hereof shall not in any way be affected or impaired
thereby.
36.03 This Trust Deed shall be enforceable notwithstanding any change in the
constitution of the Trustee or its absorption in or amalgamation with or the
acquisition of all or part of its undertaking by any other person.
36.04 Any liability or power which may be exercised or any determination which
may be made hereunder by the Trustee may be exercised or made in its absolute
and unfettered discretion and it shall not be obliged to give reasons therefor.
36.05 The Company hereby certifies that neither the execution of this Trust Deed
nor the creation of any charge or security herein mentioned contravenes any of
the provisions of the Memorandum or Articles of Association of the Company or
any of its subsidiaries or any agreement binding on any of them.
36.06 This Trust Deed may be simultaneously executed in several counterparts,
each of which shall be an original and all of such shall constitute but one and
the same instrument.
36.07 Any amendment of any provision of this Trust Deed shall be in writing and
signed by the parties.
36.08 This Trust Deed contains the entire agreement of the parties with respect
to the subject matter hereof and supersedes all other prior agreements and
undertakings, both written and oral, between the parties with respect to the
subject matter hereof.

45



--------------------------------------------------------------------------------



 



36.09 Except as otherwise provided herein, this Trust Deed and all of the terms
and provisions hereof shall be binding upon and inure to the benefit of the
parties and their respective heirs, executors, administrators, successors,
trustees and legal representatives.
36.10 The Company confirms to the Trustee for the benefit of itself and the
Arranger that neither the Trustee nor the Arranger have acted as financial
adviser to the Company and that the Company should not and has not relied on the
Arranger’s or the Trustee’s advice to enter into the transaction including the
issue of the Bonds. The Company hereby covenants to hold the Trustee and the
Arranger blameless and without liability for any loss or expenses that may
result at any time as a result of the issue of the Bonds.
36.11 The Trustee and the Company hereby agree and confirm that the Arranger may
act as paying agent, registrar or underwriter of the Bonds and as registrar and
paying agent of any securitised instruments derived from the Bonds and the
Company may not claim any conflict of interest arising from the Arranger action
in any of the above mentioned capacities.
36.12 The Bonds shall only be offered to Permitted Investors
36.13 No Bondholder may distribute or offer to sell any Bonds if such
distribution or offer for sale will result in the purchaser of the Bonds not
being a Permitted Investor.
37.00 NOTICES
37.01 Except as otherwise provided for in this Trust Deed, all notices or other
communications under or in respect of this Trust Deed to any party to this Trust
Deed shall be in writing. A written notice shall include a notice by facsimile.
37.02 All notices or other communications under or in respect of this Trust Deed
must be given by delivery, by facsimile or by registered post and will be deemed
to be duly given or made when delivered, in the case of personal delivery, or
four business days after the date of posting by registered post,

46



--------------------------------------------------------------------------------



 



or when despatched in the case of facsimile, (save that in the case of any
notice or communication sent by facsimile that notice or communication will not
be deemed to be given or made if the addressee has promptly notified the party
dispatching the notice or communication that it has not received a legible copy
of the notice or communication). All such notices or other communications must
be sent to either party addressed to it at the address stated below (or at such
other address as such party may specify for such purpose to the other by notice
in writing):

     
37.02.01 in the case of the Company:
  Consolidated Water Co. Ltd.
P.O. Box 1114 GT
Regatta Office Park
Windward Three, 4th Floor
West Bay Road
Grand Cayman, Cayman Islands
Attention: Frederick McTaggart
Facsimile No: 345-949-2957

 
   
And a copy to:
  Myers & Alberga, Attorneys-at-Law
P.O. Box 472 GT
Harbour Place
103 South Church Street
Grand Cayman, Cayman Islands
Attention: Bryan L. Ashenheim Esq.
Facsimile No. 345-949-8171
 
37.02.02 in the case of the Trustee:
  Dextra Bank & Trust Co. Ltd.
P.O. Box 2004 GT
Sagicor House,
198 North Church Street,
George Town, Grand Cayman,
Cayman Islands
Attention: Mr. S. Alexander Wood
Facsimile No: 345-949-2795

37.03 A notice or other communication received on a non-Business Day or after
4.00 p.m. in the place of receipt shall be deemed to be served on the next
following Business Day in such place.

47



--------------------------------------------------------------------------------



 



38.00 GOVERNING LAW
38.01 The Trust Deed and the Bonds are governed by and shall be construed in
accordance with the laws of the Cayman Islands.
39.00 SUBMISSION TO JURISDICTION
39.01 The courts of the Cayman Islands shall have non-exclusive jurisdiction in
connection with any legal action, suit or proceeding arising out of or relating
to this Trust Deed.
40.00 WAIVER OF OBJECTION
40.01 The Company waives any objection on the ground of inconvenient forum to
any proceedings which relate to this Trust Deed and the Bonds being brought in
the courts of the Cayman Islands.
41.00 SERVICE OF PROCESS
41.01 The Company agrees that any process or other document connected with
proceedings in the Cayman Islands’ courts which relate to this Trust Deed and
the Bonds shall be treated for all purposes as having been duly served on the
Company if it is delivered at its registered office for the time being.

48



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF the Seal of the Company was hereunto affixed the day and year
first hereinabove written and the Common Seal of the Trustee was hereunto
affixed the       day of August, 2006.

             
The Common Seal of
           
CONSOLIDATED
    )      
WATER CO. LTD.
    )      
was hereunto affixed by
    )      
Frederick W. McTaggart
    )      
and Gerrard Pereira
    )      
Directors of the Company by order and
    )      
authority of the Board of Directors and in
    )      
conformity with its Articles of Association
    )      
and signed by them in the presence of:
    )      
 
    )      
 
    )      
 
    )      
Notary Public
             
The Common Seal of DEXTRA BANK &
    )      
TRUST CO. LTD. was hereunto affixed by
    )      
Alex Wood 
    )      
and Alitsia Finlayson
    )      
Directors of the Company by order and
    )      
authority of the Board of Directors and in
    )      
conformity with its by laws and signed by
    )      
them in the presence of:
    )      
 
    )      
 
    )      
 
    )      
Notary Public
           

49



--------------------------------------------------------------------------------



 



THE FIRST SCHEDULE PART A
FORM OF SECURED FIXED RATE BOND CERTIFICATE
Certificate No. __________
Nominal Amount of Bonds $ ___________
CONSOLIDATED WATER CO. LTD.
(A company incorporated under the laws of the Cayman Islands)
Secured Fixed Rate Bonds 2006 — 2016
THIS IS TO CERTIFY that ................. is/are the registered holder(s) of the
above mentioned Secured Fixed Rate Bonds in the principal amount of $...........
which are constituted and secured by a Trust Deed dated the            day of
2006 (the “Trust Deed”) and made between CONSOLIDATED WATER CO. LTD. (the
“Company”) of the One Part and DEXTRA BANK & TRUST CO. LTD. of the Other Part as
Trustee for the Bondholders. The Bonds are issued with the benefit of and
subject to the provisions contained in the Trust Deed and the Conditions
endorsed hereon.
Principal and interest are payable on the Bonds represented by this Certificate
in accordance with the Conditions endorsed hereon.
IN WITNESS WHEREOF the Seal of the Company was affixed in accordance with a
Resolution of the Company and in conformity with the Articles of Association of
the Company and has been signed on behalf of the Company by the Director and the
Secretary thereof.
DATED this..................day of......2006

            ..................................
DIRECTOR


.........................................
SECRETARY
                       

Countersigned for the purpose of authentication only:
..................................
as Paying Agent
Registered...................
Dated..........................
NOTE: This Certificate must be surrendered before any transfer of the whole or
any portion of the Bond to which it relates can be registered or a new
Certificate issued in exchange. No fraction of $10,000.00 of Bonds can be
transferred.

50



--------------------------------------------------------------------------------



 



THE FIRST SCHEDULE PART B
TERMS AND CONDITIONS OF THE BONDS
(being part of the First Schedule above referred to)
A. The Secured Fixed Rate Bonds 2006-2016 (the “Bonds”) of CONSOLIDATED WATER
CO. LTD. (the “Company”) are issued in one maturity 2016 and are in registered
transferable form without interest coupons attached.
B. The Bonds are constituted by a Trust Deed (the “Trust Deed”) between the
Company and DEXTRA BANK & TRUST CO. LTD. (the “Trustee”) as trustee for the
holders of the Bonds (the “Bondholders”).
C. SCOTIATRUST AND MERCHANT BANK TRINIDAD AND TOBAGO LIMITED is the Paying Agent
(the “Paying Agent”) and Registrar (the “Registrar”) for the Bonds. Copies of
the following documents are available for inspection at the office of operations
for the time being of the Trustee (being at the date hereof Sagicor House, 198
North Church Street, George Town Grand Cayman) namely:-
(i) The Trust Deed;
(ii) The Paying Agency Agreement;
(iii) Subscription Agreement
D. The statements set out in these Conditions include summaries of, and are
subject to, the provisions of the Trust Deed. The Bondholders are entitled to
the benefit of, and are deemed to have notice of all the provisions of the Trust
Deed, the Paying Agency Agreement and the Bonds, all of which are binding on
them.

1.00 DEFINITIONS
1.01 In these Conditions expressions defined in the Trust Deed shall have the
same meaning whenever they appear herein.
1.01.02 “Business Day” means a day on which Commercial Banks are open for all
banking business in the Cayman Islands.
1.01.03 “Event of Default” means any event of default referred to in clause 6.00
of the Trust Deed.
1.01.04 “Payment Date” in respect of the Bonds means the same day of the month
as the Closing Date in the third month

51



--------------------------------------------------------------------------------



 



thereafter and thereafter the same days of each succeeding third month in each
and every year until maturity or repayment, whichever comes first. If a Payment
Date falls on a day which is not a Business Day (as defined above) it shall be
the preceding day which is a Business Day.
1.01.05 “Payment Period” means in respect of the Bonds the period from the
Closing Date to the first Payment Date and thereafter from the day after a
Payment Date until the next Payment Date representing 40 quarterly payments
until the Bonds are fully repaid
2.00 TITLE AND DENOMINATION
2.01 Title to the Bonds will pass upon registration of a proper instrument of
transfer accompanied by the relative Certificate delivered to the Registrar. The
Company, the Trustee, the Paying Agent and the Registrar may treat the
registered Bondholder(s) of any Bond as the absolute owner thereof (whether or
not such Bond shall be overdue and notwithstanding any notice of ownership or
writing on the Certificate thereof or any notice of previous loss or theft or of
trust or other interest therein) and the Register of Bondholders shall (in the
absence of fraud, wilful default, bad faith and manifest error) at all times be
conclusive evidence of the amount of Bonds held by each Bondholder for the
purpose of making payment and for all other purposes.
2.02 All except one of the Bonds, which are serially numbered, are issued in the
denominations of $10,000.00 or integral multiples thereof without interest
coupons. One Bond will be issued in the denomination of $1,997.16.
3.00 STATUS
3.01 The Bonds are direct unconditional and secured obligations of the Company
and will rank pari passu without any preference among themselves.

55



--------------------------------------------------------------------------------



 



4.00 CURRENCY INDEMNITY AND TAXES INDEMNIFICATION
4.01 If under any applicable law or regulations or pursuant to a judgment or
order made or registered against the Company or without limitation for any other
reason any payment under or in connection with the Bonds is made or forced to be
satisfied in a currency other than US Dollars then to the extent that the amount
of such payment actually received by the Bondholders (“the payment currency”)
when converted on the date of payment at the rate of exchange falls short of the
amount payable under the Bonds the Company as a separate and independent
obligation shall pay as an additional payment such shortfall. For the purpose of
this Clause “rate of exchange” means the rate at which US Dollars may be
lawfully purchased on the date of such payment with the payment currency and
shall take into account any premium and other costs of exchange with respect to
such transaction and the Company shall be liable for any premium and other cost
of exchange including any Taxes incurred by reason of any such exchange.
4.02 All payments to be made by the Company shall be made free and clear of and
without deduction for or on account of Taxes in the Cayman Islands unless the
Company is required by the laws of the Cayman Islands to make such a payment
subject to the deduction or withholding of Taxes, in which case the amount
payable by the Company in respect of which such deduction or withholding is
required to be made shall be increased to the extent necessary to ensure that,
after the making of such deduction or withholding, the Paying Agent receives
(free from any liability in respect of any such deduction or withholding) a net
amount equal to the sum which it would have received had no such deduction or
withholding been made or required to be made;
4.03 If at any time the Company is required by Cayman Islands law to make any
deduction or withholding from any sum payable by it under this Bond (or if
subsequently there is any change in the rates at which or the manner in which
such deductions or withholdings are calculated), it shall promptly notify the
Trustee upon becoming aware of the same.

53



--------------------------------------------------------------------------------



 



4.04 If the Company is required by Cayman Islands law to make any deduction or
withholding from any payment hereunder, it shall pay the full amount required to
be deducted or withheld to the relevant taxation or other authority within the
time allowed for such payment under applicable law and shall deliver to the
Trustee within 30 days after it has made such payment to the applicable
authority an original official receipt issued by such authority and any other
appropriate evidence of the payment to such authority of all amounts so required
to be deducted or withheld;
4.05 The Company shall indemnify and hold harmless the Trustee against, and
reimburse it on demand, the amount of any Taxes so deducted withheld or
accounted for and paid by the Company whether or not such Taxes were correctly
or legally assessed or demanded.
5.00 SECURITY
5.01 The due payment of the principal and interest in respect of the Bonds (and
all money payable by the Company under the Trust Deed) is secured in manner set
out in clause 7.00 of the Trust Deed.
6.00 INTEREST
6.01 Accrual of Interest
6.01.01 The Bonds will bear interest from and including the Closing Date.
Interest in respect of each Bond will accrue from day to day on the basis of a
360 day year of twelve 30 day months and will cease to accrue on the amount of
principal repaid on a Due Date unless, the amortised payment then due is
improperly withheld or refused.
6.02 Payment Dates and Payment Periods
6.02.01 Interest and principal in respect of the Bonds are payable by equal
amortised payments in arrears on each Payment Date.
6.03 Rate of Interest
6.03.01 The Rate of Interest in respect of the Fixed Rate Bonds 2006-2016 is
5.95% per annum.
6.04 Default Interest

54



--------------------------------------------------------------------------------



 



6.04.01 A default interest rate of two and a half percent (2.5%) per annum above
the Rate of Interest is payable on the principal portion of any Payment that is
not paid by the Company on its Due Date calculated from the Due Date to the date
of actual payment.
6.05 Notification of Payment Date
6.05.01 The Paying Agent shall cause notice of each Payment Date, to be given to
the Company and the Trustee as soon as practicable after their determination but
in no event later than the fourth Business Day after the end of the preceding
Payment Period.
6.05.02 The Payment Date so notified may subsequently be amended in the case of
manifest error.
6.05.03 The Paying Agent shall provide to all Bondholders upon request
notification of the Payment Date in respect of each Payment Period but shall not
be required to give notice thereof in manner provided in Condition 15.00.
6.06 Notification etc to be final.
6.06.01 All notifications, opinions, determinations, certificates, calculations,
quotations and decisions given, expressed, made or obtained for the purposes of
this Condition 6.00, shall (in the absence of wilful default, bad faith or
manifest error) be binding on the Company, the Trustee the Paying Agent and all
Bondholders and (in the absence aforesaid) no liability to the Bondholders shall
attach to the Paying Agent or the Trustee in connection with the exercise or
non-exercise by them of their powers, duties and discretions under this
Condition 6.00.
6.07 Interest ceasing to accrue
6.07.01 Interest on any Bond becoming liable to redemption shall cease to accrue
immediately after the Due Date for redemption of such Bond unless on the
Bondholder demanding on or after the date and at the place fixed for redemption
of such Bond payment of the

57



--------------------------------------------------------------------------------



 



redemption money payable on that Bond and tendering the Certificate for that
Bond and a receipt for or form of authority as to payment of the redemption
money, duly signed and authenticated in such manner as the Paying Agent may
reasonably require, payment of the redemption money shall be refused.
6.07.02 The interest portion of any amortised payment in respect of the Bonds
not paid on a Payment Date, together with any other interest in respect thereof
not paid on any other Payment Date, shall so long as the same remains unpaid,
constitute “Arrears of Interest”.
6.07.03 Arrears of Interest may at the option of the Company be paid in whole or
(subject as provided in the Trust Deed) in part at any time upon the expiration
of not less than seven (7) days’ notice to such effect given to the Trustee and
to the Bondholders in accordance with Condition 15.00 below, but all Arrears of
Interest in respect of all Bonds for the time being outstanding (as defined in
the Trust Deed) shall become due in full on the next Payment Date or on the
maturity of the Bonds whichever is the earlier. The provisions of this Condition
6.07.03 is without prejudice to the right of the Trustee to enforce the
provisions of the Trust Deed and the Security Documents in accordance with
Clause 8 of the Trust Deed.
6.07.04 If notice is given by the Company of its intention to pay the whole or
any part of Arrears of Interest, the Company shall be obliged to do so upon the
expiration of such notice. Arrears of Interest shall not themselves bear
interest. Where Arrears of Interest are paid in part, each part payment shall be
in respect of the full amount of the Arrears of Interest accrued due to the
Payment Date or consecutive Payment Date furthest from the date of payment.

56



--------------------------------------------------------------------------------



 



7.00 REPAYMENT PURCHASE AND CANCELLATION
7.01 Unless previously redeemed pursuant to these conditions or purchased and
cancelled, the Company will redeem the Bonds by forty (40) equal quarterly
amortised payments of $526,009.97 the first of which quarterly payments shall be
made on the same day of the month as the Closing Date in the third month
thereafter.
7.02 If a Payment Date falls on a date which is not a Business Day it shall
occur on the preceding day which is a Business Day.
7.03 The Company may on any Payment Date occurring on or after the third
anniversary of the Closing Date repay all and not part only of the principal
amount then owing under the Bonds as specified in the notice at par on the
following conditions:-
7.03.01 that the Company shall give to the Trustee, the Paying Agent and the
Bondholders forty-five (45) days prior written notice in accordance with
Condition 15.00 of the Company’s intention to repay the balance of the principal
amount then owing under the Bonds.
7.03.02 that that notice shall expire on the next succeeding Payment Date.
7.03.03 that where the Company gives notice in accordance with paragraphs
7.03.01 and 7.03.02 of this Condition 7.03 of repayment, then upon expiration of
the notice, the Company shall pay to the Paying Agent the principal amount
stated in the notice and shall also pay to the Paying Agent interest accrued due
up to the date of repayment and all Arrears of Interest together with a call
premium, equal to 1.5% of the prepayment amount.
7.04 The Company may at any time purchase beneficially or procure others to
purchase beneficially for its account Bonds by tender or by private treaty.
7.05 Payment of principal under this clause will only be made against
presentation and surrender of the Bond Certificate at the Specified Office of
the Paying Agent but the Trustee with the Company’s consent may dispense with
the production of a Certificate in any particular case on such indemnity being
given as the Trustee and the Company shall think fit.

57



--------------------------------------------------------------------------------



 



7.06 All bonds which are redeemed or purchased by or on behalf of the Company
will forthwith be cancelled and, accordingly, may not be re-issued or re-sold.
8.00 METHOD OF PAYMENT
8.01 Cheques for payments under the Bonds will be mailed to Bondholders at the
address appearing in the register of Bondholders, or the said sums may be
transferred by wire to an account as advised by the Bondholder to the Paying
Agent.
8.02 All payments in respect of the Bonds will be subject to any applicable
fiscal and other laws.
8.03 On payment under any of the provisions of clauses 9.00 and 10.00 of the
Trust Deed the Paying Agent shall cause the Certificate to be cancelled and a
new Certificate to be issued for the remaining principal amount due on the Bond
if any and in the case of payment in full shall cause such Certificate to be
cancelled in full.
9.00 TERMINATION AND APPOINTMENT OF NEW PAYING AGENT(S)
9.01 The Company may, with the prior approval of the Trustee and in accordance
with the Paying Agency Agreement vary or terminate the appointment of the Paying
Agent and/or appoint additional Paying Agent(s) and/or approve any change in the
Specified Office of any Paying Agent, provided that so long as any of the Bonds
remain outstanding the Company will maintain a Paying Agent with a Specified
Office in Trinidad and Tobago or Cayman Islands.
9.02 In the event of any such variation, termination, appointment or change in
Specified Office, notice thereof will be given by the Company to the Bondholders
in accordance with Condition 15.00.
10.00 DEFAULT
10.01 The Bonds shall become immediately due and payable together with accrued
interest, if any Event of Default occurs and either (a) the Trustee so
determines or (b) the Trustee is requested in writing by Bondholders together
holding at least one-quarter in principal amount of the Bonds outstanding or is
requested by an Extraordinary Resolution to demand repayment.

58



--------------------------------------------------------------------------------



 



10.02 At any time after the Bonds shall have become immediately due and
repayable, the Trustee (to the exclusion of the Bondholders) may without notice
to the Company, at its discretion, and shall, on the request in writing of the
Bondholders holding not less than at least one-quarter of the principal amount
of the Outstanding Bonds or, if so requested by Extraordinary Resolution (but,
in either case, subject to the Trustee being indemnified to its satisfaction
against all proceedings, claims and demands to which the Trustee may be liable
and all costs, charges and expenses which may be incurred by the Trustee in
connection therewith), take such proceedings against the Company as it may deem
fit.
10.03 No Bondholders shall in any circumstances be entitled to any remedy
(whether by way of action, petition or otherwise howsoever) for the recovery of
any Bond or any part thereof or any interest thereon, unless the Trustee, having
become bound to take proceedings in accordance with this Trust Deed, fails to do
so within a reasonable time and such failure shall be continuing. In that case
any Bondholder may, on giving the Trustee an indemnity satisfactory to the
Trustee against all proceedings claims and demands to which it may be liable and
all costs charges and expenses which may be incurred by it in connection
therewith, in the name of the Trustee (but not otherwise) himself either take
such proceedings against the Company or prove in the winding-up of the Company.
The Trustee shall apply any money so received in the manner provided in the
Trust Deed.
11.00 MODIFICATION OF TERMS AND CONDITIONS
11.01 The provisions in the Second Schedule of the Trust Deed for convening
meetings of the Bondholders to consider any matters affecting their interest,
including the modification by Extraordinary Resolution of these Conditions or
the provisions of the Trust Deed are binding on the Bondholders.

59



--------------------------------------------------------------------------------



 



11.02 Any resolution duly passed at any such meeting shall be binding on all the
Bondholders, whether present or not.
11.03 The Trustee may agree, without the consent of the Bondholders, to any
modification of, or to any waiver or authorisation of any breach or proposed
breach of any provision of, the Trust Deed which, in the opinion of the Trustee,
is not materially prejudicial to the interest of the Bondholders and which does
not affect the obligation of the Company to make payments of interest and of
principal in the amounts and at the times specified in the Trust Deed or in the
Conditions or to any modification which is of a formal or technical nature or
which is made to correct a manifest error.
11.04 Any such modification, waiver or authorisation shall be binding on the
Bondholders and, unless the Trustee agrees otherwise, any such modification
shall be notified to the Bondholders as soon as practicable thereafter in
accordance with Condition 15.00.
12.00. REPLACEMENT OF BOND CERTIFICATES
12.01 If a Bond Certificate is mutilated, defaced, destroyed, stolen or lost it
may, and shall in the case of mutilation or defacement, upon the surrender of
the mutilated or defaced Certificate, be replaced at the Specified Office of the
Registrar on payment of such costs as may be incurred in connection therewith
and, in the case of destruction, theft or loss, on such terms as to evidence and
indemnity as the Company may reasonably require.
13.00 INDEMNIFICATION OF THE TRUSTEE
13.01 The Trust Deed contains provisions for the indemnification of the Trustee
and for its relief from responsibility. The Trustee is entitled to enter into
business transactions with the Company, without accounting for any profit
resulting therefrom or disclosing to the Bondholders any confidential
information which is thereby obtained.

60



--------------------------------------------------------------------------------



 



14.00 FURTHER ISSUES
14.01 The Company is at liberty from time to time without the consent of the
Bondholders to create and issue further bonds or notes upon such terms as to
interest, conversion, repayment, security and otherwise as the Company may at
the time of issue thereof determine so long as any such security to the extent
that it is over assets that secure the Bonds, is subject and subsequent to the
security for the Bonds.
15.00 NOTICES
15.01 All notices to the Bondholders will be valid if published in a daily
newspaper published in the jurisdiction of the address of each Bondholder
appearing in the Register. Such notice shall be deemed to have been given on the
date of such publication or, if published more than once, on the date of the
first such publication.
15.02 Any notice to the Paying Agent and Registrar shall be addressed to:
PAYING AGENT AND REGISTRAR
SCOTIATRUST AND MERCHANT BANK TRINIDAD AND
TOBAGO LIMITED
56-58 Richmond Street
Port of Spain
Trinidad
and/or such other or further Paying Agent(s) or Registrar(s) for the Bonds as
may from time to time be appointed by the Company with the approval of the
Trustee and notice of whose appointment is given to the Bondholders within
14 days thereafter in accordance with Condition 15.00.
17.00. GOVERNING LAW
17.01 The Trust Deed and the Bonds are governed by and shall be construed in
accordance with the laws of the Cayman Islands.

61



--------------------------------------------------------------------------------



 



THE SECOND SCHEDULE ABOVE REFERRED TO
Provisions for Meetings of Bondholders
1. (i) A Bondholder may by an instrument in writing in the English language
(hereinafter called a “form of proxy”) signed by the Bondholder or, in the case
of a corporation, executed under its common seal (if it has one) or signed on
its behalf by an attorney or a duly authorised officer of the corporation,
appoint any person (hereinafter called a “proxy”) his or its proxy to act on his
or its behalf in connection with any meeting or proposed meeting of the
Bondholders.
(ii) Any Bondholder which is a corporation may by resolution of its directors or
other governing body authorise any person to act as its representative
(hereinafter called a “Representative”) in connection with any meeting or
proposed meeting of the Bondholders.
(iii) Any proxy appointed pursuant to sub-paragraph (i) above or Representative
appointed pursuant to sub-paragraph (ii) above shall so long as such appointment
remains in force be deemed, for all purposes in connection with any meeting or
proposed meeting of the Bondholders specified in such appointment, to be the
holder of the Bonds to which such appointment relates and the holder of the
Bonds shall be deemed for such purposes not to be the Bondholder.
2. The Trustee or the Company at any time may, and the Trustee (subject to its
being indemnified to its satisfaction against all costs and expenses thereby
occasioned) upon a request in writing of Bondholders holding not less than
one-tenth of the principal amount of the Outstanding Bonds shall, convene a
meeting of Bondholders. Whenever the Company is about to convene any such
meeting it shall forthwith give notice in writing to the Trustee of the day,
time and place thereof and of the nature of the business to be transacted
thereat. Every meeting shall be held at such place as the Trustee may agree,
provided that it is a place that one or more Bondholders resided at the time of
issue of the Bonds.

62



--------------------------------------------------------------------------------



 



3. At least twenty-one days’ notice (exclusive of the day on which the notice is
given and the day on which the meeting is held) specifying the day, time and
place of meeting shall be given to the Bondholders. A copy of the notice shall
be given to the Trustee unless the meeting shall be convened by the Trustee and
a copy shall be given to the Company unless the meeting shall be convened by the
Company. Such notice shall specify the general nature of business to be
transacted at the meeting thereby convened and shall be given in the manner
provided in this Trust Deed but (except in the case of an Extraordinary
Resolution) it shall not be necessary to specify in such notice the form of any
resolution to be proposed. Such notice shall also include a statement to the
effect that the Bondholders may appoint proxies by executing and delivering a
form of proxy to the Specified Office of the Registrar not later than 48 hours
before the time fixed for the meeting or, in the case of corporations, may
appoint representatives by resolution of their directors or governing body.
4. A person nominated in writing by the Trustee shall be entitled to take the
chair at every such meeting but if no such nomination is made or if at any
meeting the person nominated shall not be present within fifteen minutes after
the time appointed for the holding of such meeting the Bondholders present shall
choose one of their number to be Chairman and failing such choice the Company
may appoint a Chairman.
5. At any such meeting two or more persons present holding Bonds being proxies
or representatives and holding or representing in the aggregate one-fiftieth of
the principal amount of the Outstanding Bonds shall (except for the purpose of
passing an Extraordinary Resolution) form a quorum for the transaction of
business and no business (other than the choosing of a chairman) shall be
transacted at any meeting unless the requisite quorum be present at the
commencement of business. The quorum at any such meeting for the passing of any
Extraordinary Resolution shall, (subject as

63



--------------------------------------------------------------------------------



 




provided below), be two or more persons present holding Bonds or being proxies
or representatives and holding or representing in the aggregate not less than a
clear majority in principal amount of the Outstanding Bonds for the time being
except that for the following matters (each of which shall only be capable of
being effected after having been approved by Extraordinary Resolution) namely:-

(i) modification of the date fixed for repayment of the Bonds;
(ii) reduction or cancellation of any part of the amount of principal payable on
the Bonds;
(iii) modification of the dates of payment or the amounts payable in respect of
interest or the method of determining the amounts payable in respect of interest
on the Bonds;
(iv) alteration of the majority required to pass an Extraordinary Resolution;
and
(v) alteration of this proviso or the proviso to paragraph 6 below,
the quorum shall be two or more persons present holding Bonds or being proxies
or representatives and holding or representing in the aggregate not less than
two-thirds of the principal amount of the Outstanding Bonds.
6. If within fifteen minutes from the time appointed for any meeting of
Bondholders a quorum is not present, the meeting shall, if convened upon the
request of Bondholders, be dissolved. In any other case it shall stand adjourned
to such day, time and place, being not less than twenty-eight nor more than
forty-two days thereafter, as may be appointed by the chairman and at such
adjourned meeting two or more persons present holding Bonds or being proxies or
representatives (whatever the principal amount of the Bonds held or represented
by them) shall (subject as provided below) form a quorum and have power to pass
any Extraordinary Resolution or other resolution and to decide upon all matters
which, had there been a quorum, could properly have been dealt with at the
meeting from which the adjournment took place. Provided that at any adjourned
meeting the business of which includes any of the matters specified in the
proviso to paragraph 5 above, the quorum shall be two or more persons present
holding Bonds or being proxies or representatives and holding or representing in
the aggregate not less than one-third of the principal amount of the Outstanding
Bonds.
7. At least twenty-one days’ notice exclusive of the day on which the notice is
given and the day on which the meeting is held of any adjourned meeting at which
an Extraordinary Resolution is to be submitted shall be given in manner provided
by this Trust Deed and such notice shall (except in cases where the proviso to
paragraph 6 above shall apply when it shall state the relevant quorum) state
that two or more persons present holding Bonds or being proxies or
representatives at the adjourned meeting will form a quorum for all purposes.
8. The chairman may with the consent of (and shall if directed by) any such
meeting adjourn the meeting from time to time and from place to place but no
business shall be transacted at any adjourned meeting except business which
might lawfully have been transacted at the meeting from which the adjournment
took place. Subject as provided in paragraph 7 above it shall not be necessary
to give to the Bondholders notice of an adjourned meeting unless the meeting has
been adjourned sine die.
9. Every question submitted to a meeting of Bondholders shall be decided in the
first instance by a show of hands and in the case of an equality of votes the
chairman shall both on a show of hands and on a poll have a casting vote in
addition to the vote or votes (if any) to which he may be entitled as the holder
of a Bond or as a proxy or as a representative.
10. At any meeting of Bondholders, unless (before or on the declaration of the
result of the show of hands) a poll is demanded by the chairman or by one or
more persons present holding Bonds or being proxies or representatives and
holding or representing not less than one-hundredth part of the principal amount
of the Outstanding Bonds, a declaration by the chairman that a resolution has
been carried or carried by a particular majority or lost or not carried by any
particular majority shall be conclusive evidence of such fact.

64



--------------------------------------------------------------------------------



 



11. If at any such meeting a poll is so demanded, it shall be taken in such
manner and either at once or after an adjournment as the chairman shall direct
and the result of such poll shall be deemed to be the resolution of the meeting
at which the poll was demanded. The demand for a poll shall not prevent the
continuance of the meeting for the transaction of any business other than the
question on which the poll has been demanded.
12. Any poll demanded at any such meeting on the election of a chairman or any
question of adjournment shall be taken at the meeting without adjournment.
13. (A) The Trustee and its legal advisers and any director or duly authorised
representative of a corporation being a trustee of this Trust Deed and any
Director and legal adviser of the Company and any other person authorised in
that behalf by the Trustee or the Company may attend and speak at any such
meeting. Without prejudice to paragraph (ii) of the proviso to the definition of
“Outstanding Bonds” in Clause 1.00 of the Trust Deed no person shall be entitled
to attend (except as provided above) and vote at any meeting of the Bondholders
or join with others in requesting the convening of such a meeting or to exercise
the rights conferred on the Bondholders by Clause 8 of the Trust Deed or
Condition 10.00 unless he is a proxy or a representative or is the holder of a
Registered Bond or Registered Bonds. Nothing herein contained shall prevent any
of the proxies named in any form or proxy or representative from being an
officer or representative of or otherwise connected with the Company.
(B) Subject as provided in sub-paragraph (A) above at any such meeting (a) on a
show of hands every person who is present in person and is a holder of
Registered Bonds or is a proxy or representative shall have one vote and (b) on
a poll every such person shall have one vote in respect of each $10,000.00
principal amount of Bonds in respect of which he is a proxy or representative or
of which he is the holder. Without prejudice to the obligations of the proxies
named in any form of proxy any person who is entitled to more than one vote need
not use all his votes or cast all the votes to which he is entitled in the same
way. In the case of joint holders of a Bond the vote of the senior who tenders a
vote shall be accepted to the exclusion of the votes of the other joint holders
and for this purpose, seniority shall be determined by the order in which the
names stand in the Register in respect of the joint holding.
(C) Fractions of votes will not be counted.
14. The proxies named in any form of proxy and representatives need not be
holders of Bonds.
15. Each form of proxy shall be deposited at such place as the Trustee shall
approve not less than 48 hours before the time appointed for holding the meeting
or adjourned meeting at which the proxies named propose to vote and in default
the form of proxy shall not be treated as valid unless the chairman of the
meeting decides otherwise before such meeting or adjourned meeting proceeds to
business. A notarially certified copy of each such form of proxy shall be
deposited with the Trustee (if so required by the Trustee) before the
commencement of the meeting or adjourned meeting but the Trustee shall not
thereby be obliged to investigate or be concerned with the validity of or the
authority of the proxies named in any such form of proxy.
16. Any vote given in accordance with the terms of a form of proxy shall be
valid notwithstanding the previous revocation or amendment of the form of proxy
or of any of the Bondholders’ instructions pursuant to which it was executed
provided that no intimation in writing of such revocation or amendment shall
have been received by the Trustee at its Registered Office for the time being
(or such other place as may have been approved by the Trustee for the purpose)
48 hours before the time appointed for holding the meeting or adjourned meeting
at which the form of proxy is to be used.

65



--------------------------------------------------------------------------------



 



17. The Bondholders shall in addition to all other powers have the following
powers exercisable by Extraordinary Resolution only, namely:-
(A) Power to sanction any modification, variation, abrogation or compromise of,
or any arrangement in respect of, the rights of the Bondholders against the
Company whether such rights shall arise under this Trust Deed or otherwise.
(B) Power to assent to any modification of the provisions contained in this
Trust Deed, or the Bonds which shall be proposed by the Company or the Trustee.
(C) Power to approve any person proposed to be appointed as a new trustee and
power to remove any trustee or trustees of this Trust Deed.
(D) Power to authorise and empower the Trustee to concur in and execute and do
all such deeds, instruments, acts and things as may be necessary to carry out
and give effect to any Extraordinary Resolution.
(E) Power to agree to the release or exoneration of any Trustee from any
liability in respect of anything done or omitted to be done by such Trustee
before the giving of such release or exoneration and for which such Trustee may
have become responsible under this Trust Deed.
(F) Power to give any sanction, direction or request which under the provisions
of this Trust Deed or the Bonds is required to be given by Extraordinary
Resolution.
(G) Power to appoint any person (whether Bondholders or not) as a committee or
committees to represent the interests of the Bondholders and to confer upon such
committee or committees any powers or discretions which the Bondholders could
themselves exercise by Extraordinary Resolution.

66



--------------------------------------------------------------------------------



 



(H) Power to sanction any scheme for the reconstruction of the Company or for
the amalgamation of the Company with any other company.
Provided that the provisions contained in Clauses 6.00, 7.00 and 9.00 of the
Trust Deed and in this proviso shall not be capable of modification by
Extraordinary Resolution.
18. An Extraordinary Resolution passed at a meeting of the Bondholders duly
convened and held in accordance with this Trust Deed shall be binding upon all
the Bondholders whether present or not at such meeting and each of the
Bondholders shall be bound to give effect thereto accordingly. The passing of
any such resolution shall be conclusive evidence that the circumstances justify
the passing thereof, the intention being that it shall rest with the meeting to
determine without appeal whether or not the circumstances justify the passing of
such resolution.
19. The expression “Extraordinary Resolution” when used in this Trust Deed means
a resolution passed at a meeting of the Bondholders duly convened and held in
accordance with the provisions contained in this Schedule by the majority
consisting of not less than three-quarters of the votes cast thereon.
20. Minutes of all resolutions and proceedings at every such meeting as
aforesaid shall be made and duly entered in books to be from time to time
provided for that purpose by the Company and any such minutes, if purporting to
be signed by the chairman of the meeting at which such resolutions were passed
or matters transacted or by the chairman of the next succeeding meeting of the
Bondholders, shall be conclusive evidence of the matters therein contained and
until the contrary is proved every such meeting in respect of the proceedings of
which minutes have been made shall be deemed to have been duly convened and held
and all resolutions passed or matters transacted thereat to have been duly
passed and transacted.

67



--------------------------------------------------------------------------------



 



21. A resolution in writing signed by or on behalf of all the Bondholders shall
for all purposes of this Trust Deed be as valid and effective as an
Extraordinary Resolution passed at a meeting of the Bondholders duly convened
and held. The resolution in writing may be contained in one document or in
several documents in or substantially in like form each signed by or on behalf
of one or more of the Bondholders.
22. Subject to the provisions contained in this Schedule, the Trustee may
without the consent of the Bondholders prescribe such further regulations
regarding the holding of meetings of Bondholders and attendance and voting
thereat as it may in its discretion determine.

68